    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 1 of 70



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS

 MICHAEL CECERE, derivatively on behalf of
 RCI HOSPITALITY HOLDINGS, INC.,
                                                    Case No.:
        Plaintiff,

        vs.

 ERIC S. LANGAN, PHILLIP MARSHALL,                  DEMAND FOR JURY TRIAL
 NOUR-DEAN ANAKAR, YURA
 BARABASH, STEVEN JENKINS, LUKE
 LIROT, and TRAVIS REESE,

        Defendants,

        and

 RCI HOSPITALITY HOLDINGS, INC.,

        Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Michael Cecere (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of RCI Hospitality Holdings, Inc. (“RCI” or the “Company”), files this Verified

Shareholder Derivative Complaint against Individual Defendants Eric S. Langan, Phillip

Marshall, Nour-Dean Anakar, Yura Barabash, Steven Jenkins, Luke Lirot, and Travis Reese

(collectively, the “Individual Defendants” and together with RCI, the “Defendants”) for

breaches of their fiduciary duties as directors and/or officers of RCI, unjust enrichment, abuse

of control, gross mismanagement, waste of corporate assets and violations of Sections 14(a),

10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for his

complaint against the Defendants, Plaintiff alleges the following based upon personal

knowledge as to himself and his own acts, and information and belief as to all other matters,



                                               1
        Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 2 of 70



based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys, which

included, among other things, a review of the Defendants’ public documents, conference calls

and announcements made by Defendants, United States Securities and Exchange Commission

(“SEC”) filings, wire and press releases published by and regarding RCI, legal filings, news

reports, securities analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for

the allegations set forth herein after a reasonable opportunity for discovery.

                                         NATURE OF THE ACTION

           1.       This is a shareholder derivative action that seeks to remedy wrongdoing

committed by RCI’s directors and officers between August 10, 2017 through the present (the

“Relevant Period”).

           2.       RCI is a holding company that operates numerous “upscale gentlemen’s clubs

and restaurants.” 1 RCI was founded in 1983 by Robert Watters, who initiated the Company’s

business in “elegant clubs with restaurants,” i.e. the “Rick’s Cabaret gentlemen’s club concept.”

Mr. Watters took the Company public in 1995. The Company merged with the XTC Cabaret

chain in 1998, which was controlled and operated by Defendant Eric S. Langan (“Langan”).

Defendant Langan became CEO and president of RCI the following year.

           3.       The Company currently has two reportable segments: Nightclubs and

Bombshells.

           4.       RCI generates revenue at their nightclubs through “the sale of alcoholic

beverages, food and merchandise items; service in the form of cover charge, dance fees, and

room rentals; and through other related means such as ATM commissions and vending income,

among others.” The Nightclubs segment offers “unique” and “quality” entertainment.

1
    Bombshells Restaurant & Bar, http://bombshellsfranchise.com/ (last visited June 24, 2019).




                                                          2
     Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 3 of 70



        5.        According to the Company’s website 1, the Bombshells segment consists of eight

military themed bar restaurants, all in Texas.

        6.       The Company’s website further touts, about Bombshells, “Enjoy great food with

friends, co-workers or family in the military themed dining or on our huge patio with rollup

garage doors and outdoor bar. Bombshells restaurant has an exciting atmosphere, great food,

live entertainment with nightly DJ and a great location with plenty of parking.”

        7.       During the fiscal year ended September 30, 2018, Bombshells’ sales mix was

“60% alcoholic beverages and 40% food, merchandise and other, which had a segment gross

margin (revenues less cost of goods sold) of 75%.”

        8.       In 2018, a number of negative articles 2 published on Seeking Alpha and

elsewhere shed light on numerous inappropriate activities connected with the Company,

including undisclosed loans to Company executives, questionable uses of corporate assets, and

prevalent criminal activity at one of the Company’s Bombshell locations. 3

        9.       On December 11, 2018, RCI filed a Notification of Late Filing on a Form 12b-25

with the SEC disclosing that RCI would not be able to timely file its annual report for the fiscal

year ended September 30, 2018 (the “2018 Form 12b-25”). According to the 2018 Form 12b-

25, this was due to “delays in completing the audit of its financial statements for the year ended

September 30, 2018.”

1
  Id.
2
  RCI Hospitality (RICK): Overvalued Roll Up with Hidden Related Party Transactions, Conflicts of Interest, SEC
Violations, and 50%+ Downside,
file:///R:/RCI%20Hospitality%20Holdings/Evidence/Seekingaplha%20Unredacted.pdf (last visited June 24, 2019).
Detroit Bear, RCI Hospitality: Negative Comps And SEC Smoke, Stay Away,
file:///R:/RCI%20Hospitality%20Holdings/Evidence/RCI%20Hospitality_%20Negative%20Comps%20And%20S
EC%20Smoke,%20Stay%20Away%20-
%20RCI%20Hospitality%20Holdings,%20Inc.%20(NASDAQ_RICK)%20_%20Seeking%20Alpha.pdf (last
visited June 24, 2019); https://www.khou.com/article/news/local/se-houston-bar-targeted-by-district-attorneys-
office-for-overserving/285-562114519 (last visited on June 24, 2019).
3
  https://cw39.com/2018/06/11/local-bombshells-closes-after-judge-backs-up-harris-county-das-request-banning-
bar-from-selling-alcohol/ (last visited on June 24, 2019).




                                                       3
     Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 4 of 70



       10.     On this news, RCI’s share price fell $1.37, approximately 6%, from the previous

trading day to close at $22.36 per share on December 12, 2018.

       11.     On May 10, 2019, RCI, again, filed a Notification of Late Filing on a Form 12b-

25 with the SEC (the “May 2019 Form 12b-25”). The May 2019 Form 12b-25 revealed that

RCI could not timely file its quarterly report on Form 10-Q with the SEC for the period ended

March 31, 2019 (the “2Q19 10-Q”) due to an ongoing SEC inquiry that was initiated after

several negative articles were published about RCI in 2018. The May 2019 Form 12b-25 also

disclosed that the Company’s Audit Committee engaged independent counsel to conduct an

internal investigation over the events outlined.

       12.     On this news, RCI’s share price fell more than 7%, or $1.67, from the previous

trading day, to close at $20.48 per share on May 13, 2019.

       13.     In breach of their fiduciary duties, prior to and during the Relevant Period, the

Individual Defendants engaged in and or caused the Company to engage in numerous (often

undisclosed) related party transactions, including (1) loaning Company money to RCI’s CEO,

Defendant Langan; (2) allowing Defendant Luke Lirot (“Lirot”), a director of RCI and a lawyer,

to take on legal work for RCI; (3) using RCI’s shell company (Citation Land, LLC) to send

donations to Defendant Langan’s children’s school; (4) providing executives, and family

members of executives at RCI with extremely high car allowances; (5) obtaining loans from an

RCI employee, who was also the brother of a Company director; (6) allowing Defendant

Langan, who was indebted to a lawyer, to give said lawyer corporate business in lieu of paying

him back; and (7) awarding numerous projects initiated by RCI to a construction company that

Defendant Langan had undisclosed financial interests in (collectively, the “Related Party

Transactions”).




                                                   4
     Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 5 of 70



        14.    In addition to the aforementioned, the Individual Defendants engaged in and/or

caused the Company to engage in further questionable uses of corporate assets consisting of the

following: (1) RCI inexplicably owns multiple undisclosed properties, including residential; (2)

RCI purchased at least six planes in the past 10 years; (3) these planes are used in questionable

ways; and (4) the Company has had multiple failed business ventures (the “Questionable Uses

of Corporate Assets”).

        15.    The Individual Defendants also failed to maintain internal controls, which the

Company disclosed in its management’s assessment and the audit report included in the

Company’s annual report for the fiscal year ended September 30, 2018, filed with the SEC on a

Form 10-K on December 31, 2018 (the “2018 10-K”).

        16.    In further breach of their fiduciary duties during the Relevant Period, the

Individual Defendants personally made and/or caused the Company to make a series of

materially false and/or misleading statements and omissions regarding the Company’s business,

operations, prospects and legal compliance. Specifically, the Individual Defendants willfully or

recklessly made and/or caused the Company to make false and misleading statements to the

investing public that failed to disclose, inter alia, that: (1) the Company engaged in the Related

Party   Transactions     and   Questionable   Uses    of   Corporate    Assets    (together,   the

“Mismanagement”); (2) the Mismanagement would likely subject the Company to heightened

regulatory scrutiny, including by the SEC; (3) the Company’s prospects would be harmed by

investigations into its corporate governance, including by rendering RCI incapable of timely

filing its financial statements; and (4) the Company failed to maintain internal controls. As a

result, the Company’s statements regarding RCI’s business, performance, and prospects were

materially false and misleading.




                                                5
      Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 6 of 70



          17.     Furthermore, the Individual Defendants breached their fiduciary duties by

causing the Company to repurchase its own stock at prices that were artificially inflated due to

the foregoing misrepresentations.

          18.     According to the Company’s quarterly report filed with the SEC on a Form 10-Q

on February 11, 2019, approximately 14,111 shares of the Company’s stock were repurchased

at inflated prices between October 1, 2018 and December 31, 2018 for approximately $355,738.

As the Company’s stock was actually only worth $15.61 per share, the price at which it was

trading on June 3, 2019, the Company overpaid approximately $135,465 in total.

          19.     As a result of the foregoing, the Company’s public statements were materially

false and misleading at all relevant times. The Individual Defendants failed to correct and

caused the Company to fail to correct these false and misleading statements and omissions of

material fact, rendering them personally liable to the Company for breaching their fiduciary

duties.

          20.     In light of the Individual Defendants’ misconduct, which has subjected the

Company, its Chief Executive Officer (“CEO”), and its Chief Financial Officer (“CFO”) to

being named as defendants in federal securities fraud class action lawsuits pending in the United

States District Court for the Southern District of Texas, 5 the need to undertake internal

investigations, the need to implement adequate internal controls, the losses from the waste of

corporate assets, the losses due to the unjust enrichment of the Individual Defendants who were

improperly over-compensated by the Company and/or who benefitted from the wrongdoing

alleged herein, the Company will have to expend many millions of dollars.


5
  Currently, there are two federal securities fraud class action lawsuits pending in the United States District Court
for the Southern District of Texas (the “Securities Class Actions”). The Company’s CEO is named as a defendant
in the Securities Class Actions, while the Company’s CFO has been named in one of the two securities fraud class
actions.




                                                          6
     Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 7 of 70



       21.     In light of the breaches of fiduciary duty engaged in by the Individual

Defendants, most of whom are the Company’s current directors, their collective engagement in

fraud, the substantial likelihood of the directors’ liability in this derivative action and the

liability of certain of them in the Securities Class Actions, their being beholden to each other,

their longstanding business and personal relationships with each other, and their not being

disinterested or independent directors, a majority of RCI’s Board of Directors (the “Board”)

cannot consider a demand to commence litigation against themselves on behalf of the Company

with the requisite level of disinterestedness and independence.

                                JURISDICTION AND VENUE

       22.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n, Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j, 78t), and SEC Rule 10b-5 (17 C.F.R. § 240.10b-5)

promulgated thereunder, and raise a federal question pertaining to the claims made in the

Securities Class Actions based on violations of the Exchange Act.

       23.     This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367(a).

       24.     Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff

and the Individual Defendants are citizens of different states and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.

       25.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.




                                                 7
     Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 8 of 70



       26.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation conducting business and maintaining operations in this

District, or he is an individual who has minimum contacts with this District to justify the

exercise of jurisdiction over them.

       27.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

a substantial portion of the transactions and wrongs complained of herein occurred in this

District, and the Defendants have received substantial compensation in this District by engaging

in numerous activities that had an effect in this District.

       28.     Venue is proper in this District because RCI and the Individual Defendants have

conducted business in this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       Plaintiff

       29.     Plaintiff is a current shareholder of RCI. Plaintiff has continuously held RCI

common stock at all relevant times. Plaintiff is a citizen of the State of Nevada.

       Nominal Defendant RCI

       30.     Defendant RCI is incorporated in Texas, and its stock trades on the NASDAQ

under the ticker symbol “RICK.” The Company’s corporate headquarters are located at 210737

Cutten Road, Houston, Texas 77066.

       Defendant Langan

       31.     Defendant Eric S. Langan (“Langan”) has served as President, CEO and as a

Director of RCI since December 1998. He has served as Chairman of the Board since 1999.

According to the Company’s Schedule 14A filed with the SEC on July 18, 2018 (the “2018

Proxy Statement”), as of July 2, 2018, Defendant Langan beneficially owned 700,000 shares of

the Company’s common stock. Given that the price per share of the Company’s common stock



                                                  8
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 9 of 70



at the close of trading on July 2, 2018 was $32.03, Defendant Langan owned approximately

$22.4 million worth of RCI stock.

       32.      Defendant Langan has received and continues to receive lavish compensation for

his roles within the Company, most recently receiving $1,060,271 in compensation during the

fiscal year ended September 30, 2018. According to the 2018 Proxy Statement, on May 1, 2018,

the Company entered into a new employment agreement with Defendant Langan, making

Langan’s annual salary alone $1,200,000. The terms of the agreement commenced on May 1,

2018 and end on January 1, 2020.

       33.      The Company’s 2018 Proxy Statement stated the following about Defendant

Langan:

       Eric S. Langan, age 50, has been a director since 1998, and our President, CEO
       and Chairman since 1999. He began his career in the hospitality industry in 1989
       and has developed significant expertise in sports bar/restaurants and adult
       entertainment nightclubs, including related areas of real estate development and
       finance. Mr. Langan built the XTC Cabaret nightclub brand and merged it into
       RCI in 1998, expanding the scope of the company. He has been instrumental in
       bringing professional marketing, management, finance, and technology practices
       and systems to the gentlemen’s club industry. As one of the original founders of
       the National Association of Club Executives (ACE), Mr. Langan has been an
       active member of its Board of Directors since 1999. Through these activities, Mr.
       Langan has acquired the knowledge and skills necessary to successfully operate
       adult entertainment businesses.

       34.      Upon information and belief, Defendant Langan is a citizen of the State of

       Texas.

       Defendant Marshall

       35.      Defendant Phillip Marshall (“Marshall”) has served as the Company’s CFO since

May 2007. According to the 2018 Proxy Statement, as of July 2, 2018, Defendant Marshall

beneficially owned 13,810 shares of the Company’s common stock. Given that the price per




                                               9
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 10 of 70



share of the Company’s common stock at the close of trading on July 2, 2018 was $32.03,

Defendant Marshall owned approximately $442,334 worth of RCI stock.

         36.    Defendant Marshall has received and continues to receive lavish compensation

for his roles within the Company, most recently receiving $311,589 in compensation during the

fiscal year ended September 30, 2018. According to the 2018 Proxy Statement, on May 1, 2018,

the Company entered into a new employment agreement with Defendant Marshall, making

Marshall’s annual salary alone $325,000. The terms of the agreement commenced on May 1,

2018 and ends on January 1, 2020.

         37.    The Company’s 2018 Proxy Statement states the following about Defendant

Marshall:

         Phillip Marshall has served as our Chief Financial Officer since May 2007. He
         was previously controller of Dorado Exploration, Inc., an oil and gas exploration
         and production company, from February 2007 to May 2007. He previously
         served as Chief Financial Officer of CDT Systems, Inc., a publicly held water
         technology company, from July 2003 to September 2006. In 1972, Mr. Marshall
         began his public accounting career with the international accounting firm, KMG
         Main Hurdman. After its merger with Peat Marwick, Mr. Marshall served as an
         audit partner at KPMG for several years. After leaving KPMG, Mr. Marshall was
         partner in charge of the audit practice at Jackson & Rhodes in Dallas from 1992
         to 2003, where he specialized in small publicly held companies. Mr. Marshall is
         also a trustee of United Mortgage Trust, United Development Funding IV and
         United Development Funding V, publicly held real estate investment trusts.

         38.    Upon information and belief, Defendant Marshall is a citizen of the State of

Texas.

         Defendant Anakar

         39.    Defendant Nour-Dean Anakar (“Anakar”) has served as a Company director

since September 2010. He is also a member of the Nominating Committee, Compensation

Committee and Audit Committee.




                                                10
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 11 of 70



       40.    Defendant Anakar has received and continues to receive compensation for his

roles within the Company, most recently receiving $20,000 in compensation during the fiscal

year ended September 30, 2018.

       41.    The Company’s 2018 Proxy Statement states the following about Defendant

Anakar:

       Nour-Dean Anakar, age 61, became a director on September 14, 2010. Mr.
       Anakar is a seasoned gaming and hospitality senior executive with a 28 year
       successful track record in leading the development and management of top
       ranked gaming and hospitality operations in the United States, Europe, and Latin
       America. He was Chairman and CEO of Sorteo Games Inc. from 2002 through
       2014 and since 2015 has been a partner of the Mckinney Capital Group and
       oversees all international developments. He received his BA in Management
       Science from Duke University and CHA in Hospitality Management from the
       Conrad Hilton College at the University of Houston. Mr. Anakar’s experience
       managing and developing businesses in industries with similar characteristics to
       ours make him an excellent fit to the Board.

       42.    Upon information and belief, Defendant Anakar is a citizen of the State of

California.

       Defendant Barabash

       43.    Defendant Yura Barabash (“Barabash”) has served as a Company Director since

September 2017. He is also a member of the Nominating Committee, Compensation Committee

and Audit Committee. Defendant Barabash has received and continues to receive compensation

for his roles within the Company, most recently receiving $20,000 in compensation during the

fiscal year ended September 30, 2018.

       44.    The Company’s 2018 Proxy Statement states the following about Defendant

Barabash:

       Yura Barabash, age 43, became a director on September 19, 2017. Mr. Barabash
       has been the Senior Vice President of Finance at Motorsport Network LLC
       (www.motorsportnetwork.com) in Miami, the largest motorsport and auto-
       related digital media company in the world, a position he has held since 2016.




                                             11
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 12 of 70



         Mr. Barabash has extensive corporate finance experience across multiple
         industries domestically and internationally, and has been involved in multiple
         equity and debt financings and M&A transactions for public and private
         companies in the US, China, Brazil, EU and Russia. Prior to joining Motorsport
         Network, he was an investment banker at Primary Capital, Rodman & Renshaw
         and Merrill Lynch. He holds a B.A. from Sevastopol City University in Ukraine
         and a Master in International Affairs from Columbia University in New York
         City, and is fluent in Russian. Mr. Barabash is a valuable member of the Board
         of Directors based on his extensive corporate finance and investment banking
         experience across multiple industries domestically and internationally with a
         wide range of transactions (debt and equity). He also possesses extensive
         financial modeling and investor relationship experience and experience in
         diligence, governance and accounting.

         45.    Upon information and belief, Defendant Barabash is a citizen of the State of

Florida.

         Defendant Jenkins

         46.    Defendant Steven Jenkins (“Jenkins”) served as a Company Director from June

2001 to August 8, 2019.

         47.    Defendant Jenkins received compensation for his roles within the Company,

most recently receiving $20,000 in compensation during the fiscal year ended September 30,

2018.

         48.    The Company’s 2018 Proxy Statement states the following about Defendant

Jenkins:

         Steven L. Jenkins, age 61, has been a director since June 2001. Since 1988, Mr.
         Jenkins has been a certified public accountant with Pringle Jenkins & Associates,
         P.C., located in Houston, Texas. Mr. Jenkins is the President and owner of
         Pringle Jenkins & Associates, P.C. Mr. Jenkins has a BBA Degree (1979) from
         Texas A&M University. Mr. Jenkins is a member of the AICPA and the TSCPA.
         Mr. Jenkins’ impressive accounting background makes him a valuable asset to
         the Board and the Audit Committee.

         49.    Upon information and belief, Defendant Jenkins is a citizen of the State of

Texas.




                                                12
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 13 of 70



         Defendant Lirot

         50.    Defendant Lirot has served as a Company Director since September 2007. He is

also a member of the Nominating Committee and Compensation Committee. According to the

2018 Proxy Statement, as of July 2, 2018, Defendant Lirot beneficially owned 518 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at

the close of trading on July 2, 2018 was $32.03, Defendant Lirot owned approximately $16,591

worth of RCI stock.

         51.    Defendant Lirot has received and continues to receive compensation for his roles

within the Company, most recently receiving $20,000 in compensation during the fiscal year

ended September 30, 2018.

         52.    The Company’s 2018 Proxy Statement states the following about Defendant

Lirot:

         Luke Lirot, age 61, became a director on July 31, 2007. Mr. Lirot received his
         law degree from the University of San Francisco in 1986. After serving as an
         intern in the San Francisco Public Defender’s Office in 1986, Mr. Lirot returned
         to Florida and established a private law practice where he continues to practice
         and specializes in adult entertainment issues. He is a past President of the First
         Amendment Lawyers’ Association and has actively participated in numerous
         state and federal legal matters. Mr. Lirot represents as counsel scores of
         individuals and entities within our industry. Having practiced in this area for
         over 30 years, he is aware of virtually every type of legal issue that can arise,
         making him an important member of the Board.

         53.    Upon information and belief, Defendant Lirot is a citizen of the State of Florida.

         Defendant Reese

         54.    Defendant Travis Reese (“Reese”) has served as Executive Vice President and as

a Company Director since 1999. According to the 2018 Proxy Statement, as of July 2, 2018,

Defendant Reese beneficially owned 11,805 shares of the Company’s common stock. Given




                                                13
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 14 of 70



that the price per share of the Company’s common stock at the close of trading on July 2, 2018

was $32.03, Defendant Reese owned approximately $378,114 worth of RCI stock.

         55.    Defendant Reese has received and continues to receive lavish compensation for

his role within the Company, most recently receiving $388,206 in compensation during the

fiscal year ended September 30, 2018. According to the 2018 Proxy Statement, on May 1, 2018

the Company entered into a new employment agreement with Defendant Reese, making Reese’s

annual salary alone $390,000.      The terms of the agreement commenced on May 1, 2018 and

ends on January 1, 2020.

         56.    The Company’s 2018 Proxy Statement states the following about Defendant

Reese:

         Travis Reese, age 48, became a director and our Executive Vice President in
         1999. From 1997 through 1999, Mr. Reese had been a senior network
         administrator at St. Vincent’s Hospital in Santa Fe, New Mexico. During 1997,
         Mr. Reese was a computer systems engineer with Deloitte & Touche. From 1995
         until 1997, Mr. Reese was Vice President with Digital Publishing Resources,
         Inc., an Internet service provider. From 1994 until 1995, Mr. Reese was a pilot
         with Continental Airlines. From 1992 until 1994, Mr. Reese was a pilot with
         Hang On, Inc., an airline company. Mr. Reese has an Associate’s Degree in
         Aeronautical Science from Texas State Technical College. Mr. Reese has been
         involved in the adult entertainment industry since 1992. His experience and
         knowledge in this industry is essential to the Board’s oversight of our businesses.

         57.    Upon information and belief, Defendant Reese is a citizen of the State of Texas.

         58.    The Individual Defendants possessed the power and authority to control the

contents of the Company’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of the Company’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the

ability and opportunity to prevent their issuance or to cause them to be corrected. Because of

their positions with the Company, and their access to material information available to them but




                                                 14
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 15 of 70



not to the public, the Individual Defendants knew that the adverse facts specified herein had not

been disclosed to and were being concealed from the public, and that the positive

representations being made were then materially false and misleading. The Individual

Defendants are liable for the false statements and omissions pleaded herein.

              FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       59.     By reason of their positions as officers, directors, and/or fiduciaries of RCI and

because of their ability to control the business and corporate affairs of RCI, the Individual

Defendants owed RCI and its shareholders fiduciary obligations of trust, loyalty, good faith, and

due care, and were and are required to use their utmost ability to control and manage RCI in a

fair, just, honest, and equitable manner. The Individual Defendants were and are required to act

in furtherance of the best interests of RCI and its shareholders so as to benefit all shareholders

equally.

       60.     Each director and officer of the Company owes to RCI and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       61.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of RCI, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein.

       62.     To discharge their duties, the officers and directors of RCI were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       63.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty,




                                                15
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 16 of 70



good faith, and the exercise of due care and diligence in the management and administration of

the affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of RCI, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to

the Company.

       64.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination

of inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management,

earnings, internal controls, and present and future business prospects, including the

dissemination of false information regarding the Company’s business, prospects, and

operations, and had a duty to cause the Company to disclose in its regulatory filings with the

SEC all those facts described in this Complaint that it failed to disclose, so that the market price

of the Company’s common stock would be based upon truthful and accurate information.

       65.     To discharge their duties, the officers and directors of RCI were required to

exercise reasonable and prudent supervision over the management, policies, practices, and

internal controls of the Company. By virtue of such duties, the officers and directors of RCI

were required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Texas and the United States, and




                                                16
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 17 of 70



pursuant to RCI’s own Code of Ethics for Principal Executive and Senior Financial Officers

(the “Code of Ethics”), The Charter of the Audit Committee of the Board of Directors and The

Charter of the Compensation Committee of the Board of Directors;

               (b)    conduct the affairs of the Company in an efficient, business-like manner

so as to make it possible to provide the highest quality performance of its business, to avoid

wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)    remain informed as to how RCI conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)    establish and maintain systematic and accurate records and reports of the

business and internal affairs of RCI and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be

made of, said reports and records;

               (e)    maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that RCI’s operations would comply with all

applicable laws and RCI’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)    exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)    refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and




                                               17
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 18 of 70



               (h)     examine and evaluate any reports of examinations, audits, or other

financial information concerning the financial affairs of the Company and to make full and

accurate disclosure of all material facts concerning, inter alia, each of the subjects and duties set

forth above.

       66.     Each of the Individual Defendants further owed to RCI and the shareholders the

duty of loyalty requiring that each favor RCI’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

       67.     At all times relevant hereto, the Individual Defendants were the agents of each

other and of RCI and were at all times acting within the course and scope of such agency.

       68.     Because of their advisory, executive, managerial, and directorial positions with

RCI, each of the Individual Defendants had access to adverse, non-public information about the

Company.

       69.     The Individual Defendants, because of their positions of control and authority,

were able to and did, directly or indirectly, exercise control over the wrongful acts complained

of herein, as well as the contents of the various public statements issued by RCI.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       70.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants

further aided and abetted and assisted each other in breaching their respective duties.

       71.     The purpose and effect of the conspiracy, common enterprise, and common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual



                                                 18
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 19 of 70



Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, waste of

corporate assets, gross mismanagement, abuse of control, and violations of Sections 14(a), 10(b)

and 20(a) of the Exchange Act; (ii) conceal adverse information concerning the Company’s

operations, financial condition, legal compliance, future business prospects and internal

controls; and (iii) to artificially inflate the Company’s stock price.

       72.     The Individual Defendants accomplished their conspiracy, common enterprise,

and common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein.

       73.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted

with actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       74.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants, and of RCI, and was at all times acting within the

course and scope of such agency.

                RCI’S CODE OF ETHICS AND COMMITTEE CHARTERS

       The Code of Ethics

       75.     The Company adopted the Code of Ethics to “…to deter wrongdoing and

promote ethical conduct, and full, fair, accurate, timely, and understandable disclosure of

financial information in the periodic reports of the Company.”



                                                  19
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 20 of 70



        76.     The Code of Ethics provides, as to who the Code of Ethics applies to:

        This Code is applicable to the following persons (hereinafter referred to as the
        “Officers“):

                 1.     The Company's principal executive officers;
                 2.     The Company's principal financial officers;
                 3.     The Company's principal accounting officer or controller; and
                 4.     Persons performing similar functions.

        77.     Arguably, the Code of Ethics applies to all the Individual Defendants and at the

very least to Defendants Langan, Marshall and Reese who each hold executive and/or financial

officer positions within the Company. The remaining Individual Defendants may fit into the

fourth aforementioned category. Defendants Anakar, Barabash, Jenkins and Lirot are all

members of the Compensation Committee and/or the Audit Committee. Thus, they perform

“similar functions” to the other three aforementioned categories. Further, all the Individual

Defendants have signed the 10-K’s and solicited Proxy Statements attesting to the dealings and

financials of the Company. Moreover, the Individuals Defendants are bound by the duties laid

out in the charters of the committees that they are members of.

        78.     The Code of Ethics provides, as to compliance with the Code of Ethics and with

laws, rules regulations, that:

        Each Officer shall adhere to and advocate the following principles and
        responsibilities governing professional and ethical conduct:

                1. Act with honesty and integrity, avoiding actual or apparent conflicts
                   of interest in personal and professional relationships.
                2. Provide information that is full, fair, accurate, complete, objective,
                   relevant, timely, and understandable to the Company's Board of
                   Directors, the Securities and Exchange Commission, the Company's
                   stockholders, and the public.
                3. Comply with applicable governmental laws, rules, and regulations.




                                                20
Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 21 of 70



         4. Act in good faith, responsibly, with due care, competence and
            diligence, without misrepresenting material facts or allowing your
            independent judgment to be subordinated.
         5. Take all reasonable measures to protect the confidentiality of non-
            public information about the Company acquired in the course of your
            work except when authorized or otherwise legally obligated to
            disclose such information and to not use such confidential
            information for personal advantage.
         6. Assure responsible use of and control over all assets and resources
            employed or entrusted to you.
         7. Promptly report to the Chairman of the Audit Committee:
               a. any information you may have regarding any violation of this
                   Code;
               b. any actual or apparent conflict of interest between personal
                   and/or professional relationships involving management or any
                   other employee with a role in financial reporting disclosures or
                   internal controls;
               c. any information you might have concerning evidence of a
                   material violation of the securities or other laws, rules or
                   regulations applicable to the Company and its operations;
               d. significant deficiencies in the design or operation of internal
                   controls that could adversely affect the Company's ability to
                   record, process, summarize or report financial data; or
               e. any fraud, whether or not material, that involves management
                   or other employees who have a significant role in the
                   Company's financial reporting, disclosures or internal controls.

  79.    The Code of Ethics provides, as to reporting and compliance procedures, that:

  As discussed above, Officers shall promptly report any violation of this Code to
  the Chairman of the Company's Audit Committee.

  Reports of violations under this Code received by the Chairman of the Audit
  Committee shall be investigated by the Audit Committee. If the Audit
  Committee finds a violation of this Code, it shall refer the matter to the full
  Board of Directors.

  In the event of a finding that a violation of this Code has occurred, appropriate
  action shall be taken that is reasonably designed to deter wrongdoing and to
  promote accountability for adherence to this Code, and may include written
  notices to the individual involved of the determination that there has been a
  violation, censure by the Board, demotion or re-assignment of the individual
  involved, suspension with or without pay or benefits, and up to and including, if
  appropriate, termination of the individual's employment. In determining what




                                         21
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 22 of 70



       action is appropriate in a particular case, the Board of Directors (or the
       independent directors of the Board as the case may be) shall take into account all
       relevant information, including the nature and severity of the violation, whether
       the violation was a single occurrence or repeated occurrences, whether the
       violation appears to have been intentional or inadvertent, whether the individuals
       in question had been advised prior to the violation as to the proper course of
       action and whether or not the individual in question had committed other
       violations in the past.

       The Charter of the Audit Committee of the Board of Directions

       80.     According to the Audit Committee Charter, the stated purpose of the Audit

Committee is to:

       •       Oversee the accounting and financial reporting processes of RCI
               Hospitality Holdings, Inc. (the “Company”), including the Company’s
               disclosure controls and procedures and system of internal controls and
               audits of the Company’s consolidated financial statements.
       •       Oversee the Company’s relationship with its independent auditors,
               including appointing or changing the Company’s auditors and ensuring
               their independence.
       •       Provide oversight regarding significant financial matters.

       In carrying out Audit Committee functions, the Audit Committee must maintain
       free and open communication with the Company’s independent auditors and the
       Company’s management.


       81.     According to the Audit Committee Charter, one of the stated responsibilities of

the Audit Committee, regarding internal controls is:

       Internal Controls; Risk Assessment. The Audit Committee will discuss with
       management and the independent auditors the design, implementation, adequacy
       and effectiveness of the Company’s internal controls. The Audit Committee will
       also meet separately with the independent auditors, with and without
       management present, to discuss the results of their examinations. The Audit
       Committee will provide oversight over the system of internal controls, relying
       upon management’s and the independent auditors’ representations and
       assessments of, and recommendations regarding, these controls. The Audit
       Committee will review any required disclosures regarding the Company’s
       internal controls




                                               22
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 23 of 70



       82.       Another stated responsibility of the Audit Committee, regarding Related Party

Transactions, is to “review and approve all related party transactions.”

       83.       Further, the Audit Committee has the responsibility to investigate. The Audit

Committee Charter, in relevant part, states:

       Ability to Investigate; Retention of Advisors. The Audit Committee has the power
       to investigate any matter brought to its attention, with full access to all the
       Company books, records, facilities and employees. The Audit Committee has the
       sole authority to select, retain and terminate consultants, legal counsel or other
       advisors to advise the Audit Committee, at the expense of the Company, and to
       approve the terms of any such engagement and the fees of any such consultants,
       legal counsel or advisors. In selecting a consultant or other advisor, the Audit
       Committee will take into account factors it considers appropriate or as may be
       required by applicable law or listing standards.

       84.       Defendants Anakar, Barabash and Jenkins all serve as members of the Audit

Committee.

       The Charter of the Compensation Committee of the Board of Directions

       85.       According to the Compensation Committee Charter, the stated purpose of the

Compensation Committee is to:

       discharge the responsibilities of the Board of Directors (the “Board”) relating to
       the evaluation and compensation of the Corporation’s Chief Executive Officer
       (the “CEO”), President and other senior executives, and to discharge the
       responsibilities of the Committee under applicable rules and regulations. The
       Committee also makes recommendations to the Board regarding succession
       planning and development for senior executives and positions as needed.

       86.       Under the section titled “Committee Activities,” the Compensation Committee

Charter lists many different activities that the Compensation Committee is responsible for, some

of them being:

       •         Report on compensation policies and practices with respect to the
                 Corporation’s executive officers as required by SEC rules.
       •         Review and report on risks arising from the Corporation’s compensation
                 policies and practices for employees as required by SEC rules.




                                                23
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 24 of 70



        •      Consider factors that could affect the independence or represent a conflict
               of interest on the part of any compensation consultant, independent legal
               counsel, or other adviser the Committee may retain and report thereon as
               required by SEC and NASDAQ rules.



        87.    Defendants Anakar, Barabash, Jenkins and Lirot all serve as members of the

Compensation Committee.

        88.    In violation of the Code of Ethics, the Audit Committee Charter and the

Compensation Committee Charter, the Individual Defendants conducted little, if any, oversight

of the Company’s engagement in the Mismanagement and caused the Company to issue

materially false and misleading statements to the public and to facilitate and disguise the

Individual Defendants’ violations of law, including violations of Section 14(a), 10(b) and 20(a)

of the Exchange Act, and failing to report the same.

                      INDIVIDUAL DEFENDANTS’ MISCONDUCT

        Background

        89.    RCI is a holding company. The Company purports to operate numerous “upscale

gentlemen’s clubs and restaurants.” The Company was first known as Rick’s Cabaret

International, Inc. The Company’s name was changed to RCI Hospitality Holdings, Inc. in

2014.

        90.    RCI’s website touts, “[s]ince going public in 1995, we have transformed into a

leading hospitality holding company. Our subsidiaries own and operate over forty

establishments under multiple brands throughout the nation.”

        91.    RCI’s subsidiary brands include: Rick’s, Club Onyx, XTC Cabaret, Jaguars

Club, Bombshells and Tootsie’s Cabaret, to name a few.




                                               24
       Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 25 of 70



          92.     In 2008, the Company was number 87 on Forbes list of the 200 Best Small

Companies.

          93.     RCI’s website goes on to state:

          We have been profiled in The Wall Street Journal, Fortune, MarketWatch,
          Corporate Board Member, Smart Money, USA Today, The New York Daily
          News and other publications. The Rick's Cabaret-NYC Steakhouse is listed in
          Zagat's New York Nightlife and included in the TONY 100 list of fine
          Manhattan dining establishments by Time Out New York. Options in RICK are
          traded on the Chicago Board of Options Exchange (CBOE).

          The Mismanagement

          94.     On June 10, 2018, October 2, 2018 and May 30, 2019, negative articles emerged

    detailing the vast wrongdoings perpetuated by the Individual Defendants at the Company titled

    “RCI Hospitality (RICK): Overvalued Roll Up with Hidden Related Party Transactions,

    Conflicts of Interest, SEC Violations, and 50% + Downside” (the “June 2018 Article”); “RCI

    Hospitality: Troubling Relationships Reinforce Short Thesis” (the “October 2018 Article”);

    and “RCI Hospitality: Negative Comps And SEC Smoke, Stay Away” (the “2019 Article”).

    The articles detailed the Mismanagement and widespread failures to maintain internal controls.

          The Related Party Transactions

          95.     The June 2018 Article revealed that RCI was no stranger to related party

    transactions. Indeed, they were occurring as early as 2005, if not earlier. In 2005, RCI filed a

    debt collection lawsuit in Harris County, Texas against Defendant Langan’s brother, Patrick

    Langan, 6 who had defaulted on a loan from the Company. Unfortunately, for RCI and the

    Company’s investors, the Individual Defendants did not learn their lesson and related party

    transactions continued for years to come.



6
 Ricks Cabaret Internatl Vs. Langan Patrick https://unicourt.com/case/tx-hrc-ricks-cabaret-internatl-i-vs-langan-
patrick-523798 (last visited June 24, 2019).




                                                        25
       Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 26 of 70



           96.       As aforementioned, executives and directors of the Company have used, and

    continue to use RCI to enter into related party transactions to their benefit as well as the benefit

    of their affiliates. These transactions include: 7

                     (a)   RCI loaning money to its CEO, Defendant Langan

           For example, in 2014, Langan’s ex-wife filed an appeal 8 to her and Langan’s 2012

divorce proceeding (the “Divorce Proceeding”). During the Divorce Proceeding, it was revealed

that Defendant Langan had taken a loan out from RCI that was undisclosed in RCI’s SEC

filings. At the time of the appeal, the remaining balance of Defendant Langan’s debt to RCI was

apparently $59,875. The June 2018 article further revealed that “Eric had taken out over $1.29

million of margin loans against his RCI shares.”

                     (b)   Defendant Lirot, a Director at RCI, taking on legal work for
                     RCI

           Lirot frequently appears as RCI’s lawyer. For example, Defendant Lirot is listed as the

Company’s counsel in the following lawsuits 9:

                 •   Kertesz v. Ricks Cabaret
                 •   Lusskin v. Ricks Cabaret
                 •   Saleh v. Miami Square Gardens (RCI)

Yet, the Company failed to include Defendant Lirot’s legal services as related party
transactions.




7
  RCI Hospitality (RICK): Overvalued Roll Up with Hidden Related Party Transactions, Conflicts of Interest, SEC
Violations, and 50%+ Downside,
file:///R:/RCI%20Hospitality%20Holdings/Evidence/Seekingaplha%20Unredacted.pdf. (last visited June 24,
2019).
8
  Jante Langan v. Eric Scott Langan Appeal from 300th District Court of Brazoria County (memorandum opinion),
https://law.justia.com/cases/texas/fourteenth-court-of-appeals/2014/14-12-01134-cv.html (last visited June 24,
2019).
9
  Kertesz v. Rick;s Cabaret International Inc., https://www.courtlistener.com/docket/4233765/kertesz-v-ricks-
cabaret-international-inc/ (last visited June 24, 2019). Lusskin v. Rick’s Cabaret international, Inc.,
https://www.pacermonitor.com/public/case/624084/LUSSKIN_v_Ricks_Cabaret_International,_Inc (last visited
June 24, 2019). Saleh v. Miami Gardens Square One, Inc., https://www.courtlistener.com/docket/4626408/saleh-v-
miami-gardens-square-one-inc/ (last visited June 24, 2019).




                                                         26
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 27 of 70



It is unclear to what extent Defendant Lirot was compensated for this work, but the Company

has recorded over $3 million in legal expenses over the past few years.


                (c)    RCI sending donations to Defendant Langan’s children’s
                school through an RCI shell company, Citation Land LLC

         According to the June 2018 Article, RCI’s subsidiary, Citation Land LLC had donated

$5,000-$9,999 to Defendant Langan’s children’s school. Specifically, the June 2018 Article

outlined:

         Citation Land LLC (one of RCI’s shell companies) has been a donor to St.
         Thomas Episcopal School, a K-12 school in Houston, which the CEO’s children
         attend. In the only Report on Giving that is available on the school’s website
         (2015-2016), Citation Land LLC donated $5,000-$9,999 (STES Annual Report
         on Giving). Corporate donations are not uncommon, but they are typically sent to
         a cause that helps the broader community, rather than directly to an executive’s
         kids’ private school. In addition, the free publicity and community goodwill
         corporations receive from donations justifies the expense. Donating through a
         shell company does not provide any benefit for the company and while
         immaterially financially, it is another use of the company piggy bank for
         personal benefits.

                (d)   RCI providing its executives (and sometimes family members)
                extremely high car allowances

         According to the 2018 Proxy Statement, Defendant Langan spent $45,950 in automobile

expenses, Defendant Marshall spent $11,601 in automobile expenses and Defendant Reese

spent $29,104 in automobile expenses. Further, the Company’s annual report for the fiscal year

ended September 30, 2014, filed on December 15, 2014 with the SEC on a Form 10-K stated, in

relevant part: “Mr. Langan and his family also received the use of certain automobiles in each

year.”


                (e)  RCI borrowing money from an employee, Defendant
                Anakar’s brother, Ed Anakar

RCI reported this transaction in its 2018 10-K, which stated:




                                               27
       Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 28 of 70



           In November 2018, we borrowed $500,000 from Ed Anakar, an employee of the
           Company and the brother of our director Nour dean Anakar. The note bears
           interest at the rate of 12% per annum and matures in November 2021. The note is
           payable in monthly installments of interest only with a balloon payment of all
           unpaid principal and interest due at maturity.

                    (f)   Defendant Langan providing Robert Axelrod, whom he was
                    personally indebted to, with legal work and corporate business for
                    RCI


           According to the Divorce Proceeding, at the time of the appeal, Defendant Langan was

indebted to a “Robert Axelrod” $38,500. Notably, Robert Axelrod has been listed as the

“Agent” of many of RCI’s subsidiaries. These subsidiaries include, but are not limited to, RCI

Dining Services (Vee) Inc., RCI Dining Services (Manana), Inc., RCI Entertainment (Austin),

Inc., and RCI Ih 635 Property, Inc, to name a few. 10 Some of the subsidiaries that Robert

Axelrod is an agent of were created around the same time of Defendant Langan’s debt was to

him. These findings support the June 2018 Article’s claims that in lieu of paying Robert

Axelrod back directly, Defendant Langan instead “give him RCI’s legal work and corporate

business.”

                    (g)    Defendant Langan’s undisclosed financial interests in a
                    construction company, Tannos Construction, which has been
                    awarded numerous construction projects initiated by RCI.

           Louis Tannos is the President of Tannos Construction & Development, LLC and one of

the Principles of Tannos Land Holding LLC. Importantly, the other Principle of Tannos Land

Holding LLC is Defendant Langan. Defendant Langan repeatedly comes up as a “principle,”

“member” or “company contact” of Tannos Land Holding LLC. Further, Tannos Construction’s

website homepage features numerous pictures of construction it has done on Bombshells. The

connection, and financial interests, between Defendant Langan and Tannos Construction


10
     Rci Companies in Texas, https://corporatesdb.com/tx/rci (last visited June 24, 2019).




                                                           28
       Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 29 of 70



remained undisclosed in RCI’s recent SEC filings, even though over the past several years RCI

may have paid around $20 million to Tannos Construction for Bombshell construction projects

and other projects. The October 2018 article further stated, in relevant part:

                        •   RCI’s primary construction provider, Tannos Construction, set up
                            an investment entity called Tannos Land Holdings that’s partly
                            owned by RCI CEO Eric Langan.
                        •   Since creation of the Langan-owned investment vehicle, Tannos
                            Construction has been awarded 10+ construction projects RCI has
                            initiated including multiple Bombshells locations and RCI’s new
                            $6 million headquarters.
                        •   Tannos may have received upwards of $20 million from RCI over
                            the last three years based on Bombshells construction.
                        •   Given the CEO’s undisclosed financial interests, RCI’s over-
                            investment in Bombshells build-outs now makes sense.
                        •   Filings with the Texas Secretary of State show a second RCI
                            executive also has a financial interest in one of the Tannos
                            ventures.

          Questionable Uses of Corporate Assets

          97.        Besides the inappropriate Related Party Transactions, the Individual Defendants

have used, and continue to use, RCI’s corporate assets inappropriately to their benefit while

harming the Company. These other questionable uses of corporate assets include: 11

                     (a)   RCI owns multiple properties including residential houses, a
                     warehouse and airplane hangers

           The Harris County Appraisal District’s website revealed the following laundry list of

properties inexplicably owned by the Company.

Account Number          Owner Name          Property Address      Zip    Impr Sq Ft   Market Value   Appraised Value
     1305660000003    RCI HOLDING INC    13903 SOUTH FWY         77047       0          $537,748         $537,748

     1305660000002    RCI HOLDINGS INC   13903 SOUTH FWY         77047       0         $1,520,855       $1,520,855

     1380900010001    RCI HOLDINGS INC   10737 CUTTEN RD         77066     38,592      $4,044,522       $4,044,522

     0451850000183    RCI HOLDINGS INC   0 S SAM HOUSTON PKY E   77047       0          $995,782         $995,782

     0340810600026    RCI HOLDINGS INC   511 KENTUCKY ST         77587     1,152         $45,697         $45,697


11
   RCI Hospitality (RICK): Overvalued Roll Up with Hidden Related Party Transactions, Conflicts of Interest, SEC
Violations, and 50%+ Downside,
file:///R:/RCI%20Hospitality%20Holdings/Evidence/Seekingaplha%20Unredacted.pdf (last visited June 24, 2019).




                                                       29
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 30 of 70



  0340810600028    RCI HOLDINGS INC   0 KENTUCKY             77587     0       $43,708         $43,708

  0340810600031    RCI HOLDINGS INC   810 HOUSTON BLVD       77587     0       $22,500         $22,500

  1200430040001    RCI HOLDINGS INC   6888 SOUTHWEST FWY     77036   8,832    $3,201,449      $3,201,449

  0731870000017    RCI HOLDINGS INC   3113 BERING DR         77057   11,696   $1,579,219      $1,579,219

  0731870000022    RCI HOLDINGS INC   5705 FAIRDALE LN       77057     0      $552,405        $552,405

  0731870000198    RCI HOLDINGS INC   0 BERING DR            77057     0      $438,690        $438,690

  1207980020057    RCI HOLDINGS INC   13807 NAPLES PARK LN   77070   1,792    $174,994        $174,994

  1333040010006    RCI HOLDINGS INC   6003 FINLAND CT        77379   3,798    $342,097        $342,097

  1330350010004    RCI HOLDINGS INC   24628 TOMBALL PKY      77375   8,190    $6,867,779      $6,867,779

  1338350020001    RCI HOLDINGS INC   20516 KATY FWY DR      77449     0      $1,829,970      $1,829,970

  0480380010029    RCI HOLDINGS INC   8319 THORA LN # 78     77379   12,880   $458,087        $458,087

  1182750010002    RCI HOLDINGS INC   9009 AIRPORT BLVD      77061   8,926    $791,390        $791,390

  1182750010003    RCI HOLDINGS INC   0 AIRPORT BLVD         77061     0      $263,310        $263,310

  1375440020001    RCI HOLDINGS INC   13732 E FREEWAY        77015   8,310    $4,484,518      $4,484,518
  0854790000002    RCI HOLDINGS INC   10106 OLENTANGY ST     77075   1,731    $134,397        $134,397




                  (b)   Over the past 10 years, at least 6 airplanes have been
                  purchased on behalf of RCI

According to the June 2018 Article:

        In the last 10 years the company has purchased at least six planes (’08, ’10, Feb
        ’12, Dec ’13, Apr ’17, Dec ’17). Management continuously trades in their planes
        to upgrade to the latest models to fulfill their flying hobby. RCI’s number 2
        executive for nearly 20 years has been its Chief Technology Officer, it’s not
        clear how a technology position could be the second most important position at a
        strip club business(ahead of a general counsel, COO, CMO, etc), until you see
        that he was previously a commercial pilot, so he is able to fly the planes and
        likely helped the CEO get his own pilots license. The CTO was originally
        justified as a hire to manage the internet division, which failed and produces less
        than 1% of revenue, but he has maintained his top role at the company.

                  (c)   Moreover, not only has there been numerous planes
                  purchased, the usage of the planes have been a questionable use of
                  corporate assets.

        According to the June 2018 Article, Defendant Reese posted a picture to his Facebook

profile of a flight map that showed him using a corporate jet to make a Houston Texan’s logo.

The June 2018 Article further stated in relevant part:




                                                       30
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 31 of 70



        The flight records on one of the jets from the last few months alone show that
        despite their $30-54k car allowances, management routinely takes 15-20 minute
        flights to and from airports within different parts of Houston. Given the time
        spent driving to and from the hangers, preparing/taxing/parking the plane, pre-
        flight check lists, etc, it can’t possibly save a material amount of time versus
        driving the already paid for automobiles. The list also includes a mid-day on a
        Tuesday 70 min joy ride taking off and landing at the same airport (KAXH).

        Further, according to the 2018 10-K for the fiscal year ended September 30, 2018,

Defendant Langan received $30,493 for the personal use of aircraft and Defendant Reese

received $5,535 for the personal use of aircraft.

               (d)    Failed business ventures, such as the failed Los Angeles Club
               in 2012

        On July 12, 2012, RCI released a press release that RCI had entered into a “joint

venture” with Jerry Westlund (“Westlund”). Westlund was described as an “adult night club

operator.” The joint business venture that RCI and Westlund entered was for a topless nightclub

located in Los Angeles County, California. RCI and Westlund each held 50% ownership. The

next month, during an August 2012 earnings call, Defendant Langan was questioned about his

expectations for the new Los Angeles joint venture. Defendant Langan responded, in relevant

part:

        Yeah, I mean, I’ve talked with Jerry a lot on the deal. We believe the locations
        probably will do around 60,000 at least, or about $3 million a year. Our
        investments in the location currently is about $600,000, if it does a $3 million,
        $60,000 a week, we should probably at a 50% ownership in the property – or in
        the building – in the business, we’ll probably make our money back cash-on-
        cash return of a 100% in about 12 to 18 months.

        About a year later, RCI announced that it was buying Westlund out of his shares.

According to the Company’s 10-Q filed with the SEC for the period ended June 30, 2013:

        On May 29, 2013, our wholly owned subsidiary, RCI Entertainment (Delamo),
        Inc., completed the acquisition of the remaining 50% of 1957 Delamo, LLC,
        which owns a new adult cabaret in Los Angeles County, California that is
        scheduled to open this summer. We issued 100,000 restricted shares of our



                                                31
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 32 of 70



       common stock to an individual in consideration for outstanding membership
       interests of 1957 Delamo, LLC. These shares were valued at $863,000. The
       Company had previously paid $600,000 in cash for the initial 50% investment.

       According to the Company’s press release issued on August 29, 2013, the Los Angeles

club finally received its liquor license. The press release stated, “Vivid Cabaret/LA, a new

gentlemen’s club with the look, feel and energy of the world’s leading adult film

company Vivid Entertainment, opens to the public today at 6 pm PT. The club, which has now

received all relevant licenses from local and state regulators, is located at 1957 East Del Amo

Blvd, Rancho Dominguez, CA…”

       Although Defendant Langan and Westlund boasted that the Los Angeles club would be

extremely profitable, in October of 2014, the Company sold its shares. The Company’s annual

report for the fiscal year ended September 30, 2014 filed with the SEC on a Form 10-K on

December 15, 2014, stated, “On October 16, 2014, the Company sold its wholly owned interest

in 1957 Delamo, LLC, the operator of its Vivid Cabaret in Rancho Dominguez, California for

$250,000 in cash. The Company recognized an impairment on the sale of $1.4 million as of

September 30, 2014.”

       The June 2018 Article postulated that there was much more to this seeming business

venture than met the eye. For instance, Westlund had previously been convicted of multiple

crimes, including evading state income taxes and forgery related to embezzlement. Westlund

had also previously been denied a liquor license in the past, due to his criminal record. The June

2018 Article, further outlined a timeline tracking the events leading up to the venture:

       July 2012: Shortly after Eric and Jerry partied together at the Super Bowl and
       Mardi Gras, RCI announced it was creating a joint venture with Jerry Westlund
       for a Los Angeles club. RCI was to pay $600k for 50% of the club. However,
       the joint venture did not own the building and had not received a SOB license.
       Rather than paying for half of the construction/legal costs to build out the club,
       RCI apparently paid $600k up front for a 50% stake in the yet to be licensed club




                                                32
   Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 33 of 70



      or opened club. RCI expected the club to be open in “September or October of
      2012”.

      May 2013: Almost a year later RCI announced it was buying out Jerry’s 50%
      stake for 100,000 shares of Rick’s stock ($3m+ at current prices, $800k-900k at
      time of transaction). The club had still not yet opened and had not received its
      license. RCI now owned 100% of a small club in California that it had originally
      planned to have Jerry operate. RCI was supposed to benefit from Jerry’s LA-area
      business and political expertise, but now they have allowed him to cash out
      completely before the club even opened.

                                             ***

      Aug 2013: The LA club finally received its license and opened. Despite Jerry
      telling Eric the club should do $3m in revenue and have a 12-18 month payback,
      the club was unsuccessful and was closed down within a year of opening.

      Oct 2014: RCI sold the business for $250,000, a little over a year after spending
      roughly $1.5 million to buy it from Jerry.

      It’s clear the Los Angeles venture was a massive failure. The question is, did
      management knowingly enter a bad deal to help bail out a friend, or did Jerry
      pull a fast one on RCI by wining and dining the CEO?

      Failure to Maintain Internal Controls

      98.     During the Relevant Period, as evident by the Mismanagement, the Individual

Defendants failed to maintain effective internal controls in managing the Company. The

Defendants admitted this in their 2018 10-K. RCI’s auditor, BDO USA, LLP (“BDO”), further

confirmed this in RCI’s 2018 10-K. RCI’s 2018 10-K stated, in relevant part, that management

concluded that the Individual Defendants did not maintain effective internal controls:

      Specifically, management identified material weaknesses over (1) revenues, (2)
      complex accounting matters related to assets held for sale, business
      combinations, income taxes, debt modifications, useful lives of leasehold
      improvements, and the impairment analyses for indefinite-lived intangible assets,
      goodwill, and property and equipment, (3) financial statement close and
      reporting, (4) information technology, and (5) segregation of duties—see Item
      9A, “Controls and Procedures,” below. While certain actions have been taken to
      implement a remediation plan to address these material weaknesses and to
      enhance our internal control over financial reporting, if these material
      weaknesses are determined to have not been remediated, it could adversely affect
      our ability to report our financial condition and results of operations in a timely



                                              33
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 34 of 70



       and accurate manner, which could negatively affect investor confidence in our
       company, and, as a result, the value of our common stock could be adversely
       affected.

RCI’s auditor, BDO, similarly stated, in relevant part:

       We also have audited, in accordance with the standards of the Public Company
       Accounting Oversight Board (United States) (“PCAOB”), RCI Hospitality
       Holdings, Inc.’s internal control over financial reporting as of September 30,
       2018, based on criteria established in Internal Control – Integrated Framework
       (2013) issued by the Committee of Sponsoring Organizations of the Treadway
       Commission (“COSO”) and our report dated December 31, 2018 expressed an
       adverse opinion thereon.

False and Misleading Statements

       August 2017 Press Release and 3Q17 10-Q

       99.     On August 9, 2017, the Company issued a press release (the “August 2017 Press

Release”) formally announcing its third quarter financial results for the period ended June 30,

2017. The relevant part of the press release stated:

       3Q17 Highlights (comparisons to 3Q16, unless otherwise noted)

               •   Diluted EPS of $0.40 compared to $0.27, up 48.1%
               •   Non-GAAP* Diluted EPS of $0.47 compared to $0.34, up 38.2%
               •   Basic and diluted share counts fell 1.9% and 3.3%, respectively, due
                   to previously announced share repurchases and retirement of
                   convertible debt
               •   Total revenues of $37.4 million compared to $34.0 million, up 10.2%
                   on 44 vs. 43 units
               •   RCI now expects to exceed its original FY17 Free Cash Flow (FCF)*
                   target of $18 million, which was based on estimated net cash
                   provided by operating activities of ~$20.5 million
               •   The company also has established an initial FY18 FCF target of $21
                   million, which is based on estimated net cash provided by operating
                   activities of ~$23.5 million
               •   As previously announced, RCI's 3Q17 $0.03 dividend was paid June
                   26, 2017

       100.    Also, on August 9, 2017, the Company filed its third quarterly report with the

SEC on a Form 10-Q for the period ended June 30, 2017 (the “3Q17 10-Q”), signed by




                                                34
     Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 35 of 70



Defendant Langan and Defendant Marshall, confirming the aforementioned August 2017 press

release with regards to the Company’s financial results. The 10-Q also, under “Related Party

Transactions” stated specifically:

         On May 1, 2017, the Company raised $5.4 million through the issuance of 12%
         unsecured promissory notes to certain investors (“Investors”), which notes
         mature on May 1, 2020. The notes pay interest-only in equal monthly
         installments, with a lump sum principal payment at maturity. See Note 7. The
         notes were issued to several creditors, which include a Company employee with
         a share of $200,000. The terms of the employee note are uniform with all the
         other Investors’ terms.

         Presently, our Chairman and President, Eric Langan, personally guarantees all of
         the commercial bank indebtedness of the Company. Mr. Langan receives no
         compensation or other direct financial benefit for any of the guarantees.

         101.     Attached to the 3Q17 10-Q were certifications pursuant to Rule 13a-14(a) and

15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

Defendants Langan and Marshall attesting to the accuracy of the 3Q17 10-Q.

         102.     The August 9, 2017 press release and 10-Q were false and misleading because

they failed to disclose significant unfavorable facts about the Company’s internal controls,

operations, and business ventures. Specifically, the 10-Q “Related Party Transactions” section

failed to disclose any of the Related Party Transactions.

         2017 Proxy Statement

         103.     On August 10, 2017, the Company filed its Schedule 14A with the SEC (the

 “2017 Proxy Statement”). Defendants Langan, Anakar, Barabash, Jenkins, Lirot, Marshall and

 Reese solicited the 2017 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act

 which contained material misstatements and omissions. 12


12
  Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are based solely on
negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these




                                                          35
     Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 36 of 70



         104.     The 2017 Proxy Statement stated, regarding the Company’s “Compensation

 Philosophy”:

         The Compensation Committee emphasizes the important link between the
         Company’s performance, which ultimately affects stockholder value, and the
         compensation of its executives. Therefore, the primary goal of the Company’s
         executive compensation policy is to try to align the interests of the executive
         officers with the interests of the stockholders. In order to achieve this goal, the
         Company attempts to, (i) offer compensation opportunities that attract and retain
         executives whose abilities and skills are critical to the long-term success of the
         Company and reward them for their efforts in ensuring the success of the
         Company, (ii) align the Company’s compensation programs with the Company’s
         long-term business strategies and objectives, and (iii) provide variable
         compensation opportunities that are directly linked to the Company’s
         performance and stockholder value, including an equity stake in the Company.
         Our named executive officers’ compensation utilizes two primary components
         — base salary and long-term equity compensation — to achieve these goals.
         Additionally, the Compensation Committee may award discretionary bonuses to
         certain executives based on the individual’s contribution to the achievement of
         the Company’s strategic objectives.

         105.     In regard to “Related Transactions” the section stated:

         Our Board of Directors has adopted a policy that our business affairs will be
         conducted in all respects by standards applicable to publicly held corporations
         and that we will not enter into any transactions and/or loans between us and our
         officers, directors and 5% shareholders unless the terms are no less favorable
         than could be obtained from independent, third parties and will be approved by a
         majority of our independent and disinterested directors. We currently have four
         independent directors, Steven Jenkins, Nour-Dean Anakar, Robert Watters and
         Luke Lirot.

         Presently, our Chairman and President, Eric Langan, personally guarantees all of
         the commercial bank indebtedness of the company. Mr. Langan receives no
         compensation or other direct financial benefit for any of the guarantees. Except
         for these guarantees, we know of no related transactions that have occurred since
         the beginning of the fiscal year ended September 30, 2016 or any currently
         proposed transactions.

         106.     The 2017 Proxy Statement further stated, in part, regarding “The Role of

Shareholder Say-on-Pay Vote”, “This vote, commonly known as a “say-on-pay” vote, gives a



allegations and related claims




                                                  36
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 37 of 70



company’s stockholders the opportunity to endorse or not endorse the company’s executive pay

program and policies.” However, with regard to the compensation program, the 2017 Proxy

statement was false and misleading because it failed to disclose that the shares and value of RCI

were artificially inflated, rendering the executive compensation undeserved and excessive and

the shareholders unable to make informed votes. In addition, the “Related Transactions” section

failed to disclose any of the Related Transactions.

       107.    Furthermore, the statements in the 2017 Proxy Statement were materially false

and misleading, and they failed to disclose material facts necessary to make the statements

made not false and misleading. Specifically, the Individual Defendants willfully or recklessly

made and/or caused the Company to make false and misleading statements to the investing

public that failed to disclose, inter alia, that: (1) the Company engaged in the Mismanagement;

(2) the Mismanagement would likely subject the Company to heightened regulatory scrutiny,

including by the SEC; (3) the Company’s prospects would be harmed by investigations into its

corporate governance, including by rendering RCI incapable of timely filing its financial

statements; and (4) the Company failed to maintain internal controls. As a result, the

Company’s statements regarding RCI’s business, performance, and prospects were materially

false and misleading.

       February 2018 Press Release and 2017 10-K

       108.    On February 14, 2018, the Company issued a press release (the “February 2018

Press Release”) formally announcing its fourth quarter and full year 2017 financial results for

the year ended September 30, 2017. The relevant part of the press release stated:

       FY17 vs. FY16

               •   Diluted EPS of $0.85 compared to $1.11, with non-GAAP* Diluted
                   EPS at $1.43 compared to $1.32




                                                37
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 38 of 70



                •      Basic and diluted share count declined 2.1% and 4.8%, respectively,
                       due to previously announced share repurchases and retirement of
                       convertible debt
                •      Total revenues of $144.9 million compared to $134.9 million
                •      Based on net cash provided by operating activities of $21.1 million,
                       less maintenance capital expenditures of $1.8 million, FY17 free cash
                       flow (FCF)* totaled $19.3 million, exceeding RCI's original target of
                       $18 million

        FY18 Outlook

                •      RCI increased its FY18 FCF target by 9.5%, to $23 million from $21
                       million, based on estimated net cash provided by operating activities
                       of approximately $25.5 million, less maintenance capex of
                       approximately $2.5 million
                •      The target incorporates RCI's preliminary estimate of the impact of
                       the new Tax Cuts and Jobs Act, which is expected to significantly
                       reduce the company's estimated tax rate to approximately 23%
                       starting in 2Q18 and result in a non-cash gain of approximately $10
                       million in 1Q18 due to lowering the rate on deferred taxes

        109.    Also on February 14, 2018, the Company filed its annual report with the SEC on

a Form 10-K for the year ended September 30, 2017 (the “2017 10-K”), signed by Defendants

Langan, Anakar, Barabash, Jenkins, Lirot, Marshall and Reese, confirming the aforementioned

February 2018 press release with regards to the Company’s financial results. The 2017 10-K

also, under “Certain Relationships and Related Party Transactions, and Director Independence”

stated specifically:

        Presently, our Chairman and President, Eric Langan, personally guarantees all of
        the commercial bank indebtedness of the company. Mr. Langan receives no
        compensation or other direct financial benefit for any of the guarantees. Except
        for these guarantees, we know of no related transactions that have occurred since
        the beginning of the fiscal year ended September 30, 2017 or any currently
        proposed transactions in which we were or are to be a participant and the amount
        involved exceeds $120,000.

Further, the 2017 10-K under Related Party Transactions, stated:

        Presently, our Chairman and President, Eric Langan, personally guarantees all of
        the commercial bank indebtedness of the Company. Mr. Langan receives no
        compensation or other direct financial benefit for any of the guarantees.



                                                  38
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 39 of 70




       In August 2011, the Company borrowed $750,000 from a related party. The note
       bore interest at the rate of 10% per annum and matured on August 1, 2014. The
       note was payable with one initial payment of interest only due January 1, 2012,
       and, thereafter in ten interest-only quarterly payments. The principal was payable
       on August 1, 2014. The note was extended in 2014 under the same terms until
       maturity in October 2017. At the option of the holder, the principal amount of the
       note and the accrued but unpaid interest thereon could have been converted into
       shares of the Company’s common stock at $10.00 per share. The note was
       redeemable by the Company after six months at any time if the closing price of
       its common stock for 20 consecutive trading days is at least $13.00 per share.
       The note was converted into shares during 2016.

       110.    Attached to the 2017 10-K were SOX certifications signed by Defendants

Langan and Marshall attesting to the accuracy of the 10-K.

       111.    The February 2018 Press Release and 2017 10-K were false and misleading

because they failed to disclose significant unfavorable facts about the Company’s internal

controls, operations, and business ventures. The 2017 10-K “Certain Relationships and Related

Party Transactions, and Director Independence” and “Related Party Transactions” sections

failed to disclose any of the Related Party Transactions.

       March 2018 Press Release and 1Q18 10-Q

       112.    On March 7, 2018, the Company issued a press release (the “March 2018 Press

Release”) formally announcing its first quarter and full year 2018 financial statements. The

relevant part of the press release stated:

       1Q18 vs. 1Q17
             • GAAP EPS of $1.47 per diluted share compared to $0.30, with non-
                 GAAP* EPS of $0.53 compared to $0.31
             • 1Q18 GAAP results included $9.7 million non-cash reduction of
                 deferred tax liability as a consequence of the new Tax Cuts and Jobs
                 Act and $827 thousand in interest expense covering debt issuance
                 costs and prepayment penalties related to the previously announced
                 debt refinancing
             • Total revenues of $41.2 million compared to $33.7 million on 45 and
                 41 units, respectively




                                                39
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 40 of 70



               •   Basic and diluted share count declined 0.5% and 1.0%, respectively,
                   due to previously announced share repurchases and retirement of
                   convertible debt in prior periods
               •   Based on net cash provided by operating activities of $8.1 million,
                   less maintenance capital expenditures of $0.6 million, free cash flow
                   (FCF)* totaled $7.5 million compared to $5.1 million

       FY18 Outlook

               •   RCI is maintaining its FY18 FCF target of $23 million, recently
                   announced February 14, 2018
               •   The target incorporates RCI's preliminary estimate of the impact of
                   the new Tax Cuts and Jobs Act, which is expected to significantly
                   reduce the company's estimated tax rate

       113.    On March 7, 2018, the Company filed its first quarterly report with the SEC on a

Form 10-Q for the period ended December 31, 2017 (the “1Q18 10-Q”), singed by Defendant

Langan and Defendant Marshall, confirming the aforementioned March 2018 press release with

regards to the Company’s financial results. The 1Q18 10-Q under “Related Party Transactions”

stated specifically, “Presently, our Chairman and President, Eric Langan, personally guarantees

all of the commercial bank indebtedness of the Company. Mr. Langan receives no

compensation or other direct financial benefit for any of the guarantees.”

       114.    Attached to the 1Q18 10-Q were SOX certifications signed by Defendants

Langan and Marshall attesting to the accuracy of the 1Q18 10-Q.

       115.    The March 7, 2018 press release and 10-Q were false and misleading because

they failed to disclose significant unfavorable facts about the Company’s internal controls,

operations, and business ventures. The 1Q 18 10-Q “Related Party Transactions” section failed

to disclose any of the Related Party Transactions.

       May 2018 Press Release and 2Q18 10-Q




                                               40
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 41 of 70



       116.    On May 10, 2018, the Company issued a press release (the “May 2018 Press

Release”) formally announcing its second quarter and full year 2018 financial results. The

relevant part of the press release stated:

       2Q18 vs. 2Q17
             • GAAP EPS of $0.48 per diluted share compared to $0.39, with non-
                 GAAP* EPS of $0.65 compared to $0.41
             • 2Q18 GAAP results included $1.6 million non-cash impairment of a
                 note receivable and $0.8 million in cash settlements covering two
                 lawsuits
             • Total revenues of $41.2 million compared to $34.5 million on 43 and
                 41 units, respectively
             • Based on net cash provided by operating activities of $5.9 million,
                 less maintenance capital expenditures of $0.6 million, free cash flow
                 (FCF)* totaled $5.3 million compared to $4.9 million

       FY18 Outlook

               •   Year to date FCF totaled $12.8 million compared to $10.0 million in
                   the comparable year-ago period
               •   As a result, RCI is reiterating its FY18 FCF target of $23 million,
                   announced on February 14, 2018

       117.    On May 10, 2018, the Company filed its second quarterly report with the SEC on

a Form 10-Q for the period ended March 31, 2018 (the “2Q18 10-Q”), signed by Defendant

Langan and Defendant Marshall, confirming the aforementioned May press release with regards

to the financial statements. The 2Q18 10-Q under “Related Party Transactions” stated

specifically, “Presently, our Chairman and President, Eric Langan, personally guarantees all of

the commercial bank indebtedness of the Company. Mr. Langan receives no compensation or

other direct financial benefit for any of the guarantees.”

       118.    Attached to 2Q18 10-Q were SOX certifications signed by Defendants Langan

and Marshall attesting to the accuracy of the 2Q18 10-Q.




                                                 41
     Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 42 of 70



         119.      The press release and 10-Q filed on May 10, 2018 were false and misleading

because they failed to disclose significant unfavorable facts about the Company’s internal

controls, operations, and business ventures. The 2Q 18 10-Q “Related Party Transactions”

section failed to disclose any of the Related Party Transactions.

         2018 Proxy Statement

         120.     On July 18, 2018, the Company filed its 2018 Proxy Statement. Defendants

Langan, Anakar, Barabash, Jenkins, Lirot, Marshall and Reese solicited the 2018 Proxy

Statement filed pursuant to Section 14(a) of the Exchange Act which contained material

misstatements and omissions. 13

         121.     The 2018 Proxy Statement stated, regarding the Company’s “Compensation

Policy”:

         The Compensation Committee emphasizes the important link between the
         Company’s performance, which ultimately affects stockholder value, and the
         compensation of its executives. Therefore, the primary goal of the Company’s
         executive compensation policy is to try to align the interests of the executive
         officers with the interests of the stockholders. In order to achieve this goal, the
         Company attempts to, (i) offer compensation opportunities that attract and retain
         executives whose abilities and skills are critical to the long-term success of the
         Company and reward them for their efforts in ensuring the success of the
         Company, (ii) align the Company’s compensation programs with the Company’s
         long-term business strategies and objectives, and (iii) provide variable
         compensation opportunities that are directly linked to the Company’s
         performance and stockholder value, including an equity stake in the Company.
         Our named executive officers’ compensation utilizes two primary components
         — base salary and long-term equity compensation — to achieve these goals.
         Additionally, the Compensation Committee may award discretionary bonuses to
         certain executives based on the individual’s contribution to the achievement of
         the Company’s strategic objectives.

         122.     In regard to “Related Transactions” the section stated:

13
   Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are based solely on
negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
allegations and related claims.




                                                          42
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 43 of 70



       Our Board of Directors has adopted a policy that our business affairs will be
       conducted in all respects by standards applicable to publicly held corporations
       and that we will not enter into any transactions and/or loans between us and our
       officers, directors and 5% shareholders unless the terms are no less favorable
       than could be obtained from independent, third parties and will be approved by a
       majority of our independent and disinterested directors. We currently have four
       independent directors, Steven Jenkins, Nour-Dean Anakar, Luke Lirot and Yura
       Barabash.

       Presently, our Chairman and President, Eric Langan, personally guarantees all of
       the commercial bank indebtedness of the company. Mr. Langan receives no
       compensation or other direct financial benefit for any of the guarantees. Except
       for these guarantees, we know of no related transactions that have occurred since
       the beginning of the fiscal year ended September 30, 2017 or any currently
       proposed transactions.

       123.    The 2018 Proxy Statement further stated, in part, regarding “say-on-pay” vote

that it “gives a company’s stockholders the opportunity to endorse or not endorse the company’s

executive pay program and policies.” However, with regard to the compensation program, the

2018 Proxy statement was false and misleading because it failed to disclose that the shares and

value of RCI was artificially inflated. Further, 2018 Proxy Statement was false and misleading

because it failed to disclose significant unfavorable facts about the Company’s internal controls,

operations, and business ventures. Thus, making the executive compensation undeserved and

excessive and the shareholders unable to make an informed vote. In addition, the “Related

Transactions” section failed to disclose any of the Related Transactions.

        124. The statements in the 2018 Proxy Statement were materially false and

misleading, and they failed to disclose material facts necessary to make the statements made not

false and misleading. Specifically, the Individual Defendants willfully or recklessly made

and/or caused the Company to make false and misleading statements to the investing public that

failed to disclose, inter alia, that: (1) the Company engaged in the Mismanagement; (2) the

Mismanagement would likely subject the Company to heightened regulatory scrutiny, including




                                               43
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 44 of 70



by the SEC; (3) the Company’s prospects would be harmed by investigations into its corporate

governance, including by rendering RCI incapable of timely filing its financial statements; and

(4) the Company failed to maintain internal controls. As a result, the Company’s statements

regarding RCI’s business, performance, and prospects were materially false and misleading.

         August 2018 Press Release and 3Q18 10-Q

       125.    On August 9, 2018, the Company issued a press release (the “August 2018 Press

Release”) formally announcing its third quarter and full year 2018 financial results.        The

relevant part of the press release stated:

       3Q18 vs. 3Q17

               •   GAAP EPS of $0.55 per diluted share compared to $0.40, with non-
                   GAAP* EPS of $0.58 compared to $0.47
               •   3Q18 GAAP results included a $0.5 million pre-tax settlement of a
                   lawsuit
               •   Record total revenues of $42.6 million compared to $37.4 million on
                   44 units in both periods
               •   Based on net cash provided by operating activities of $8.3 million,
                   less maintenance capital expenditures of $0.6 million, free cash flow
                   (FCF)* totaled $7.7 million compared to $6.6 million

       FY18 Outlook

               •   Year to date FCF totaled $20.6 million compared to $16.6 million in
                   the comparable year-ago period
               •   As a result, RCI expects to exceed its FY18 FCF target of $23
                   million.

       126.    On August 9, 2018, the Company filed its third quarter report with the SEC on a

Form 10-Q for the period ended June 30, 2018 (the “3Q18 10-Q”), signed by Defendant Langan

and Defendant Marshall, confirming the aforementioned August press release with regards to

the financial results. The 3Q18 10-Q also, under “Related Party Transactions”, stated

specifically “Presently, our Chairman and President, Eric Langan, personally guarantees all of




                                              44
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 45 of 70



the commercial bank indebtedness of the Company. Mr. Langan receives no compensation or

other direct financial benefit for any of the guarantees.” Attached to the 3Q18 10-Q were SOX

certifications signed by Defendants Langan and Marshall attesting to the accuracy of the 3Q18

10-Q.

        127.   The August 2018 Press Release and the 3Q18 10-Q were false and misleading

because they failed to disclose significant unfavorable facts about the Company’s internal

controls, operations, and business ventures. The 3Q18 10-Q “Related Party Transactions”

section failed to disclose any of the Related Party Transactions.

        128.   The statements in ¶¶ 99-101, ¶¶108-110, ¶¶112-114, ¶¶116-118 and ¶¶ 125-126

were materially false and misleading, and they failed to disclose material facts necessary to

make the statements made not false and misleading. Specifically, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading

statements to the investing public that failed to disclose, inter alia, that: (1) the Company

engaged in the Mismanagement; (2) the Mismanagement would likely subject the Company to

heightened regulatory scrutiny, including by the SEC; (3) the Company’s prospects would be

harmed by investigations into its corporate governance, including by rendering RCI incapable

of timely filing its financial statements;(4) the Company failed to maintain internal controls; and

(5) as a result, the Company’s statements regarding RCI’s business, performance, and prospects

were materially false and misleading.

        The Truth Begins to Emerge while False and Misleading Statements Continue

        December 2018 Form 12b-25

        129.   On December 11, 2018, the Company filed the December 2018 Form 12b-25

with the SEC, signed by Defendant Marshall, stating “the registrant has experienced delays in




                                                45
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 46 of 70



completing the audit of its financial statements for the year ended September 30, 2018. As a

result, the registrant will be unable to timely file its Form 10-K for the year ended September

30, 2018 without unreasonable effort and expense.”

        130. Thereafter, from the close of trading on December 11, 2018 to the close of

trading on December 12, 2018, the Company’s share price fell $1.37. On December 12, 2018,

the Company’s shares closed at $22.33 per share.

       December 2018 Press Release and 2018 10-K

       131.    On December 31, 2018, the Company issued a press release (the “December

2018 Press Release”) formally announcing its fourth quarter, full year 2018 and year 2018

initial outlook financial statements. The relevant part of the press release stated:

       4Q18 vs. 4Q17
               •   Loss of $0.27 per share compared to a loss of $0.23
               •   Non-GAAP* profit of $0.41 per diluted share compared to $0.36
               •   GAAP results included $5.5 million in other charges compared to
                   $6.2 million in 4Q17, mostly non-cash in both periods
               •   Free cash flow (FCF) totaled $2.7 million based on net cash provided
                   by operating activities of $3.4 million, less maintenance capital
                   expenditures of $0.7 million
               •   Total revenues of $40.7 million compared to $39.2 million on 43 and
                   45 units, respectively

       FY18 vs. FY17

               •   Diluted EPS of $2.23 compared to $0.85
               •   Non-GAAP Diluted EPS of $2.18 compared to $1.43
               •   FCF totaled $23.2 million based on net cash provided by operating
                   activities of $25.8 million, less maintenance capital expenditures of
                   $2.5 million
               •   Total revenues of $165.7 million compared to $144.9 million

       FY19 Initial Outlook

               •   FY19 is expected to benefit from, in addition to other factors, recent
                   nightclub acquisitions in Chicago and Pittsburgh, the opening of




                                                 46
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 47 of 70



                   additional Bombshells Restaurant & Bar locations in the Houston
                   area, and the sale or lease of non-income producing properties.

       132.     On December 31, 2018, the Company filed the 2018 10-K, signed by Defendants

Langan, Anakar, Barabash, Jenkins, Lirot, Marshall and Reese, confirming the aforementioned

December 2018 press release with regards to the financial statements. The 2018 10-K also,

under “Certain Relationships and Related Transactions, and Director Independence” stated

specifically:

       Presently, our Chairman and President, Eric Langan, personally guarantees all of
       the commercial bank indebtedness of the company. Mr. Langan receives no
       compensation or other direct financial benefit for any of the guarantees.

       In November 2018, we borrowed $500,000 from Ed Anakar, an employee of the
       Company and the brother of our director Nourdean Anakar. The note bears
       interest at the rate of 12% per annum and matures in November 2021. The note is
       payable in monthly installments of interest only with a balloon payment of all
       unpaid principal and interest due at maturity.

       Except for these above transactions, we know of no related transactions that have
       occurred since the beginning of the fiscal year ended September 30, 2018 or any
       currently proposed transactions in which we were or are to be a participant and
       the amount involved exceeds $120,000.

Further, under “Related Party Transactions,” stated:

       Presently, our Chairman and President, Eric Langan, personally guarantees all of
       the commercial bank indebtedness of the Company. Mr. Langan receives no
       compensation or other direct financial benefit for any of the guarantees.

       In August 2011, the Company borrowed $750,000 from a related party. The note
       bore interest at the rate of 10% per annum and matured on August 1, 2014. The
       note was payable with one initial payment of interest only due January 1, 2012,
       and, thereafter in ten interest-only quarterly payments. The principal was payable
       on August 1, 2014. The note was extended in 2014 under the same terms until
       maturity in October 2017. At the option of the holder, the principal amount of the
       note and the accrued but unpaid interest thereon could have been converted into
       shares of the Company’s common stock at $10.00 per share. The note was
       redeemable by the Company after six months at any time if the closing price of
       its common stock for 20 consecutive trading days is at least $13.00 per share.
       The note was converted into shares during 2016.




                                               47
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 48 of 70



        133.    Attached to the 2018 10-K were SOX certifications signed by Defendants

Langan and Marshall attesting to the accuracy of the 2018 10-K.

        134.    The press release and 10-K filed on December 31, 2018 were false and

misleading because they failed to disclose significant unfavorable facts about the Company’s

internal controls, operations, and business ventures. The 2018 10-K “Certain Relationships and

Related Transactions, and Director Independence” and “Related Party Transactions” sections

failed to disclose any of the other aforementioned Related Party Transactions besides borrowing

money from Ed Anakar.

        February 2019 Press Release and 1Q19 10-Q

        135.    On February 11, 2019, the Company issued a press release formally announcing

its first quarter 2019 financial results. The relevant part of the press release stated:

        1Q19 vs. 1Q18

                •Diluted EPS of $0.65 compared to $1.47
              • Diluted Non-GAAP* EPS of $0.61 compared to $0.53
              • 1Q19 GAAP results included $1.2 million pre-tax gain on the sale of
                 three non-income producing assets and $447K pre-tax non-operating
                 loss reflecting the implementation of a new accounting standard
              • 1Q18 GAAP results included $9.7 million deferred tax credit due to
                 the new tax law and $827K in interest expense for debt issuance costs
                 write-off and prepayment penalties related to a bank refinancing
              • Free cash flow (FCF) totaled $11.1 million based on net cash
                 provided by operating activities of $11.5 million, less maintenance
                 capital expenditures of $0.4 million
              • Total revenues of $44.0 million compared to $41.2 million on 46 and
                 45 units, respectively
        Other News

                •   RCI reactivated its share buyback program in line with its capital
                    allocation strategy, acquiring 28,211 shares from October 2018 to
                    January 2019 for $660,000, or an average price of $23.39
                •   A subsidiary sold another non-income producing asset for an
                    estimated $383K pre-tax gain in late January




                                                  48
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 49 of 70



       136.    On February 11, 2019, the Company filed its first quarterly report with the SEC

on a Form 10-Q for the period ended December 31, 2018, signed by Defendant Langan and

Defendant Marshall, confirming the aforementioned February press release with regards to the

financial statements. The 10-Q also, under “Related Party Transactions”, stated specifically:

       Presently, our Chairman and President, Eric Langan, personally guarantees all of
       the commercial bank indebtedness of the Company. Mr. Langan receives no
       compensation or other direct financial benefit for any of the guarantees.

       Included in the $2.35 million borrowing on November 1, 2018 (see Note 6) was
       a $500,000 note borrowed from a related party. The terms of this related party
       note are similar to the rest of the lender group in the November 1, 2018
       transaction

       137.    Attached to the Form 10-Q were SOX certifications signed by Defendants

Langan and Marshall attesting to the accuracy of the 10-Q. The press release and 10-K filed on

February 11, 2019 were false and misleading because they failed to disclose significant

unfavorable facts about the Company’s internal controls, operations, and business ventures.

The 10-Q Related Party Transactions section failed to disclose any other Related Party

Transactions besides borrowing money from Ed Anakar.

       Amended 1Q19 10-Q

       138.    On March 1, 2019, the Company filed an amended 10-Q for the first quarter

period ended December 31, 2018, outlined in the aforementioned paragraphs. The amended 10-

Q stated:

       On February 11, 2019, RCI Hospitality Holdings, Inc. filed its Quarterly Report
       on Form 10-Q for the quarterly period ended December 31, 2018 (“Form 10-Q”).
       We are filing this Amendment No. 1 to Form 10-Q to revise both Section 302
       Certifications filed as Exhibits 31.1 and 31.2 to the Form 10-Q to conform with
       the requirements of Item 601 of Regulation S-K, including to correct the
       introductory section of paragraph 4 to include language that was inadvertently
       omitted. Because the certification relates to the entire Form 10-Q, we are
       including the entire filing with this Amendment No.1.




                                               49
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 50 of 70



                                   The Truth Continues to Emerge

       139.    On May 10, 2019, RCI filed the May 2019 Form 12b-25 with the SEC, signed by

Defendant Marshall, stating that RCI could not timely file its 2Q19 10-Q due to an ongoing

SEC inquiry and internal review, the 2Q19 10-Q stated, in relevant part:

       In mid- and late 2018, a series of negative articles about the registrant was
       anonymously published in forums associated with the short-selling community.
       Subsequently in 2019, the SEC initiated an informal inquiry. In connection with
       these events, a special committee of the registrant’s Audit Committee engaged
       independent outside counsel to conduct an internal review. The registrant and its
       management are cooperating with both the internal review and the SEC inquiry.
       Because the internal review is still ongoing, the registrant will be delayed in
       filing its Form 10-Q.

       140.    On this news, RCI’s stock price fell $1.67 per share, or 7.5%, from closing at

$22.15 on May 10, 2019 to close at $20.48 on May 13, 2019.




                              Repurchases During the Relevant Period

       141.    During the period in which the Company made false and misleading statements

and omissions, the Individual Defendants caused the Company to initiate repurchases of its

common stock at artificially inflated prices that substantially damaged the Company.

       142.    According to the Company’s Form 10-Q filed with the SEC on February 11,

2019, the Company spent an approximate aggregate amount of $355,738.31 to repurchase

14,111 shares of its own common stock from the period of October 1, 2018 through December

31, 2018, both dates inclusive, at an average of $25.15 per share.

       143.    As the Company stock was actually only worth $15.61 per share, the price at a

low point on June 3, 2019, the Company overpaid approximately $135,465 in total for these

repurchases.




                                               50
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 51 of 70



                                       DAMAGES TO RCI

        144. As a direct and proximate result of the Individual Defendants’ conduct, RCI will

lose and expend many millions of dollars.

        145. Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions filed against the Company and certain of the Individual Defendants,

and any internal investigations, and amounts paid to outside lawyers, accountants, and

investigators in connection thereto and in connection to the Mismanagement.

        146. Such losses include, but are not limited to, approximately $135,465 that the

Company overpaid, at the direction of the Individual Defendants, for the Company’s

repurchases of its own stock at artificially inflated prices.

        147. Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Individual Defendants who breached their fiduciary

duties to the Company.

        148. As a direct and proximate result of the Individual Defendants’ conduct, RCI has

also suffered and will continue to suffer higher financing costs, a loss of reputation and

goodwill, and a “liar’s discount” that will plague the Company’s stock in the future due to the

Company’s and their misrepresentations and the Individual Defendants’ breaches of fiduciary

duties and unjust enrichment.

                                DERIVATIVE ALLEGATIONS

       149.    Plaintiff brings this action derivatively and for the benefit of RCI to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of RCI, gross mismanagement, abuse of control,




                                                  51
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 52 of 70



waste of corporate assets, unjust enrichment, violations of Sections 14(a), 10(b) and 20(a) of the

Exchange Act, as well as the aiding and abetting thereof.

        150.    RCI is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        151.    Plaintiff is, and has been at all relevant times, a shareholder of RCI. Plaintiff

will adequately and fairly represent the interests of RCI in enforcing and prosecuting its rights,

and, to that end, has retained competent counsel, experienced in derivative litigation, to enforce

and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        152.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        153.    A pre-suit demand on the Board of RCI is futile and, therefore, excused. At the

time of filing of this action, the Board consists of Defendants Langan, Anakar, Barabash, Lirot

and Reese (the “Director-Defendants”), and non-Parties Elaine J. Martin and Allan Priaulx

(collectively, the “Directors”). Plaintiff needs only to allege demand futility as to four of the

seven Directors who are on the Board at the time this action is commenced.

          154. Demand is excused as to all of the Director-Defendants because each one of

them faces, individually and collectively, a substantial likelihood of liability as a result of the

scheme they engaged in knowingly or recklessly to make and/or cause the Company to make

false and misleading statements and omissions of material facts and to cause the Company to

engage in the Mismanagement, which renders them unable to impartially investigate the charges

and decide whether to pursue action against themselves and the other perpetrators of the

scheme.




                                                52
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 53 of 70



        155. In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in causing the Company to engage in the Mismanagement

and in making and/or causing the Company to make the materially false and misleading

statements alleged herein. The fraudulent scheme was intended to make the Company appear

more profitable and attractive to investors. While investors were duped into believing the fraud

perpetrated by the Individual Defendants through their false and misleading statements and

omissions, the Individual Defendants caused the Company to repurchase its own stock. As a

result of the foregoing, the Director-Defendants breached their fiduciary duties, face a

substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus

excused.

        156. Additional reasons that demand on Defendant Langan is futile follow.

Defendant Langan currently serves as the Company’s CEO, and is thus, as the Company admits,

a non-independent director. He is also the President and Chairman of the Board. He has

received and continues to receive lavish compensation as described above. Defendant Langan

was ultimately responsible for all of the false and misleading statements and omissions that

were made, including those contained in the SEC filings and press releases referenced herein,

almost all of which he personally made statements in or signed. As the Company’s highest

officer and as a trusted Company director, he conducted little, if any, oversight of the schemes

to engage in the Mismanagement and to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the schemes,

and consciously disregarded his duties to protect corporate assets.         Moreover, Defendant

Langan is a defendant in the Securities Class Actions. For these reasons, Defendant Langan




                                                53
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 54 of 70



breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       157.    Additional reasons that demand on Defendant Anakar is futile follow. Defendant

Anakar currently serves as the Director for RCI. He also serves on the Audit Committee,

Compensation Committee and Nominating Committee. Defendant Anakar has received and

continues to receive compensation for his roles within the Company as described above. As a

trusted Company director and a member of the Audit and Compensation Committees, he

conducted little, if any, oversight of the Company’s engagement in the Mismanagement or the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the schemes, and consciously disregarded his

duties to protect corporate assets. Lastly, and most importantly, Defendant Anakar is the

brother of the Director of Operations for RCI, Ed Anakar. He has a clear interest in continuing

and/or allowing the fraudulent scheme to continue in order to benefit himself, the other

Directors, and his brother. For these reasons, Defendant Anakar breached his fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand

upon him is futile and, therefore, excused.

       158.    Additional reasons that demand on Defendant Barabash is futile follow.

Defendant Barabash currently serves as a Director for RCI. He also serves on the Audit

Committee, Compensation Committee and Nominating Committee. As a trusted Company

director and a member of the Audit and Compensation Committees, he conducted little, if any,

oversight of the Company’s engagement in Mismanagement and the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over

reporting and engagement in the schemes, and consciously disregarded his duties to protect




                                               54
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 55 of 70



corporate assets. For these reasons, Defendant Barabash breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       159.    Additional reasons that demand on Defendant Lirot is futile follow. Defendant

Lirot currently serves as a Director for RCI. He also serves on the Nominating Committee and

Compensation Committee. Defendant Lirot has received and continues to receive compensation

for his roles within the Company as described above. As a trusted Company director and a

member of the Audit Committee, he conducted little, if any, oversight of the Company’s

engagement in the Mismanagement and the scheme to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in

the schemes, and consciously disregarded his duties to protect corporate assets. Lastly, and

most importantly, Defendant Lirot is a lawyer who has represented RCI in numerous lawsuits.

He has a clear interest in continuing and/or allowing the fraudulent scheme to continue in order

to benefit himself by continuing to receive legal work and/or additional compensation from the

Company pertaining thereto. If Defendant Lirot reported or tried to end the fraudulent scheme,

the other Directors may have stopped giving him business. For these reasons, Defendant Lirot

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       160.    Additional reasons that demand on Defendant Reese is futile follow. Defendant

Reese currently serves as a Director for RCI. He also serves as RCI’s Executive Vice President,

and is thus, a non-independent director. Defendant Reese has received and continues to receive

lavish compensation for his roles within the Company as described above. As a trusted

Company director, he conducted little, if any, oversight of the Company’s engagement in the




                                               55
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 56 of 70



Mismanagement and the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the schemes,

and consciously disregarded his duties to protect corporate assets. For these reasons, Defendant

Reese breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       161.    Additional reasons that demand on the Board is futile follow.

       162.    The Director-Defendants have longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently

and in the best interests of the Company and the shareholders. These conflicts of interest

precluded the Director-Defendants from adequately monitoring the Company’s operations and

internal controls and calling into question the Individual Defendants’ conduct. Thus, demand

upon the Director-Defendants would be futile.

       163.    RCI has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits

against themselves or others who were responsible for that wrongful conduct to attempt to

recover for RCI any part of the damages RCI suffered and will continue to suffer thereby. Thus,

any demand upon the Directors would be futile.

       164.    The Individual Defendants’ conduct described herein and summarized above

could not have been the product of legitimate business judgment as it was based on bad faith

and intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can

claim exculpation from their violations of duty pursuant to the Company’s charter (to the extent

such a provision exists). As a majority of the Directors face a substantial likelihood of liability,

they are self-interested in the transactions challenged herein and cannot be presumed to be




                                                56
     Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 57 of 70



capable of exercising independent and disinterested judgment about whether to pursue this

action on behalf of the shareholders of the Company. Accordingly, demand is excused as being

futile.

          165.    The acts complained of herein constitute violations of fiduciary duties owed by

RCI’s officers and directors, and these acts are incapable of ratification.

          166.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of RCI. If there is a directors’ and officers’

liability insurance policy covering the Director-Defendants, it may contain provisions that

eliminate coverage for any action brought directly by the Company against the Directors,

known as, inter alia, the “insured-versus-insured exclusion.” As a result, if the Director-

Defendants were to sue themselves or certain of the officers of RCI, there would be no

directors’ and officers’ insurance protection. Accordingly, the Director-Defendants cannot be

expected to bring such a suit. On the other hand, if the suit is brought derivatively, as this action

is brought, such insurance coverage, if such an insurance policy exists, will provide a basis for

the Company to effectuate a recovery. Thus, demand on the Directors is futile and, therefore,

excused.

          167.    If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause RCI to sue the Individual Defendants named herein, since, if they did,

they would face a large uninsured individual liability. Accordingly, demand is futile in that

event, as well.




                                                  57
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 58 of 70



       168.    Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least four of the Directors, cannot consider a demand with disinterestedness

and independence. Consequently, a demand upon the Board is excused as futile.

                                          FIRST CLAIM

                         Against Individual Defendants for Violations of
                               Section 14(a) of the Exchange Act

       169.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       170.    The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on

behalf of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and

do not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any

allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to

these nonfraud claims.

       171.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t

shall be unlawful for any person, by use of the mails or by any means or instrumentality of

interstate commerce or of any facility of a national securities exchange or otherwise, in

contravention of such rules and regulations as the [SEC] may prescribe as necessary or

appropriate in the public interest or for the protection of investors, to solicit or to permit the use

of his name to solicit any proxy or consent or authorization in respect of any security (other than

an exempted security) registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       172.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that

no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or




                                                 58
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 59 of 70



which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

       173.    Under the direction and watch of the Directors, the 2017 and 2018 Proxy

Statements (the “Proxy Statements”) failed to disclose, inter alia, that: (1) the Company

engaged in the Mismanagement; (2) the Mismanagement would likely subject the Company to

heightened regulatory scrutiny, including by the SEC; (3) the Company’s prospects would be

harmed by investigations into its corporate governance, including by rendering RCI incapable

of timely filing its financial statements; and (4) the Company failed to maintain internal

controls. As a result, the Company’s statements regarding RCI’s business, performance, and

prospects were materially false and misleading. The Individual Defendants also caused the

Proxy Statements to be false and misleading with regard to executive compensation in that they

purported to employ “pay-for-performance” elements, including equity awards designed to link

RCI compensation to shareholders’ interests while failing to disclose that the Company’s share

price was artificially inflated as a result of false and misleading statements alleged herein, and

therefore any compensation based on the Company’s financial performance was artificially

inflated. This caused the compensation to executives excessive and undeserved. Further,

because the shareholders were unaware of the truth, their votes on the executive compensation

amounts were uninformed.

         174. In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements

contained in the Proxy Statements were materially false and misleading. The misrepresentations

and omissions were material to Plaintiff in voting on the matters set forth for shareholder




                                               59
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 60 of 70



determination in the Proxy Statements, including, but not limited to, election of directors,

ratification of an independent auditor, and the approval of executive compensation.

         175. The false and misleading elements of the Proxy Statements led to the re-election

of Defendants Langan, Anakar, Barabash, Jenkins, Lirot, Marshall and Reese, which allowed

them to continue breaching their fiduciary duties to RCI.

         176. The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

         177. Plaintiff on behalf of RCI has no adequate remedy at law.

                                        SECOND CLAIM

                       Against Individual Defendants for Violations of
                     Section 10(b) of the Securities Exchange Act of 1934

       178.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       179.    Section 10(b) of the Exchange Act, 15 U.S.C. § 78j, provides, in relevant part,

that “[i]t shall be unlawful for any person, directly or indirectly, by the use of any means or

instrumentality of interstate commerce, or of the mails or of any facility of any national

securities exchange, (a) to employ any device, scheme, or artifice to defraud, (b) to make any

untrue statement of a material fact or to omit to state a material fact necessary in order to make

the statements made, in the light of the circumstances under which they were made, not

misleading, or (c) to engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person, in connection with the purchase or sale of any

security.”

       180.    The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding RCI. Not only is RCI now defending claims that it violated Section




                                                 60
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 61 of 70



10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is

also one of the largest victims of the unlawful scheme perpetrated upon RCI by the Individual

Defendants. With the price of its common stock trading at artificially-inflated prices due to the

Individual Defendants’ misconduct, the Individual Defendants caused the Company to

repurchase approximately 14,111 shares of its own securities at artificially-inflated prices,

damaging RCI.

       181.    The Individual Defendants also individually and in concert, directly and

indirectly, by the use and means of instrumentalities of interstate commerce and/or of the mails,

engaged and participated in a continuous course of conduct designed to falsify the Company’s

public statements.

       182.    The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices

and a course of conduct that included the making of, or participation in the making of, untrue

and/or misleading statements of material facts and/or omitting to state material facts necessary

in order to make the statements made about RCI not misleading.

       183.    The Individual Defendants, as top executives and directors of the Company, are

liable as direct participants in the wrongs complained of herein. Through their positions of

control and authority as directors and officers of the Company, the Individual Defendants were

able to and did control the conduct complained of herein and the content of the public

statements disseminated by RCI.

       184.    The Individual Defendants acted with scienter during the Relevant Period, in that

they either had actual knowledge of the schemes and the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to




                                                 61
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 62 of 70



ascertain and to disclose the true facts, even though such facts were available to them. The

Individual Defendants were the top executives of the Company, or received direct briefings

from them, and were therefore directly responsible for the schemes set forth herein and for the

false and misleading statements and/or omissions disseminated to the public through press

releases, conference calls, and filings with the SEC.

       185.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of

the Exchange Act, and Rule 10b-5 promulgated thereunder.

       186.    Plaintiff on behalf of RCI has no adequate remedy at law.

                                             THIRD CLAIM

           Against Individual Defendants for Violations of Section 20(a) of the Securities
                                     Exchange Act of 1934

       187.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       188.    Section 20(a) of the Exchange Act, 15 U.S.C. § 78t, provides, in relevant part,

that “[e]very person who, directly or indirectly, controls any person liable under any provision

of this chapter or of any rule or regulation thereunder shall also be liable jointly and severally

with and to the same extent as such controlled person to any person to whom such controlled

person is liable, unless the controlling person acted in good faith and did not directly or

indirectly induce the act or acts constituting the violation of cause of action.”

       189.    The Individual Defendants, by virtue of their positions with RCI and their

specific acts, were, at the time of the wrongs alleged herein, controlling persons of RCI and

each of its officers and directors who made the false and misleading statements alleged herein

within the meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power




                                                 62
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 63 of 70



and influence and exercised the same to cause RCI to engage in the illegal conduct and practices

complained of herein.

       190.    Plaintiff on behalf of RCI has no adequate remedy at law.

                                        FOURTH CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       191.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       192.    Each Individual Defendant owed to the Company the duty to exercise candor,

good faith, and loyalty in the management and administration of RCI’s business and affairs.

       193.    Each of the Individual Defendants violated and breached his or her fiduciary

duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       194.    The Individual Defendants’ conduct set forth herein was due to their intentional

or reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties

to protect the rights and interests of RCI.

       195.    In breach of their fiduciary duties, the Individual Defendants knowingly or

recklessly caused the Company to engage in or allow the Mismanagement.

       196.    In breach of their fiduciary duties owed to RCI, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading

statements and omissions of material fact that failed to disclose, inter alia, that: (1) the

Company engaged in the Mismanagement; (2) the Mismanagement would likely subject the

Company to heightened regulatory scrutiny, including by the SEC; (3) the Company’s prospects

would be harmed by investigations into its corporate governance, including by rendering RCI

incapable of timely filing its financial statements; and (4) the Company failed to maintain



                                                 63
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 64 of 70



internal controls. As a result, the Company’s statements regarding RCI’s business, performance,

and prospects were materially false and misleading.

       197.    The Individual Defendants also failed to correct and caused the Company to fail

to correct the false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       198.    Also, in breach of their fiduciary duties, the Individual Defendants failed to

maintain internal controls.

       199.    The Individual Defendants had actual or constructive knowledge that the

Company issued materially false and misleading statements, and they failed to correct the

Company’s public statements and representations. The Individual Defendants had actual

knowledge of the misrepresentations and omissions of material facts set forth herein, or acted

with reckless disregard for the truth, in that they failed to ascertain and to disclose such facts,

even though such facts were available to them. Such material misrepresentations and omissions

were committed knowingly or recklessly and for the purpose and effect of artificially inflating

the price of RCI’s securities.

       200.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail

to maintain internal controls.    The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls

were not adequately maintained, or acted with reckless disregard for the truth, in that they

caused the Company to improperly engage in the fraudulent schemes and to fail to maintain

adequate internal controls, even though such facts were available to them. Such improper




                                                64
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 65 of 70



conduct was committed knowingly or recklessly and for the purpose and effect of artificially

inflating the price of RCI’s securities.

       201.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       202.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, RCI has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       203.    Plaintiff on behalf of RCI has no adequate remedy at law.

                                           FIFTH CLAIM

                      Against Individual Defendants for Unjust Enrichment

       204.    Plaintiff incorporates by reference and re-alleges each and every allegation set

 forth above, as though fully set forth herein.

       205.    By their wrongful acts, violations of law, and false and misleading statements

 and omissions of material fact that they made and/or caused to be made, the Individual

 Defendants were unjustly enriched at the expense of, and to the detriment of, RCI.

       206.    The Individual Defendants either benefitted financially from the improper

 conduct tied to the false and misleading statements, or received bonuses, stock options, or

 similar compensation from RCI that was tied to the performance or artificially inflated

 valuation of RCI, or received compensation that was unjust in light of the Individual

 Defendants’ bad faith conduct.

       207.    Plaintiff, as a shareholder and a representative of RCI, seeks restitution from the

 Individual Defendants and seeks an order from this Court disgorging all profits, benefits, and

 other compensation, including any performance-based or valuation-based compensation,




                                                  65
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 66 of 70



obtained by the Individual Defendants due to their wrongful conduct and breach of their

fiduciary and contractual duties.

       208.    Plaintiff on behalf of RCI has no adequate remedy at law.

                                         SIXTH CLAIM

                     Against Individual Defendants for Abuse of Control

       209.    Plaintiff incorporates by reference and re-alleges each and every allegation set

 forth above, as though fully set forth herein.

       210.    The Individual Defendants’ misconduct alleged herein constituted an abuse of

 their ability to control and influence RCI, for which they are legally responsible.

       211.    As a direct and proximate result of the Individual Defendants’ abuse of control,

 RCI has sustained significant damages. As a direct and proximate result of the Individual

 Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, RCI has

 sustained and continues to sustain significant damages. As a result of the misconduct alleged

 herein, the Individual Defendants are liable to the Company.

       212.    Plaintiff on behalf of RCI has no adequate remedy at law.

                                       SEVENTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       213.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       214.    By their actions alleged herein, the Individual Defendants, either directly or

through aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties

with regard to prudently managing the assets and business of RCI in a manner consistent with

the operations of a publicly-held corporation.




                                                  66
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 67 of 70



       215.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, RCI has sustained and will continue to

sustain significant damages.

       216.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       217.    Plaintiff on behalf of RCI has no adequate remedy at law.

                                        EIGHTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       218.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       219.    The Individual Defendants caused the Company to pay themselves excessive

salaries, bonuses, fees, stock grants, car allowances and also caused the Company to pay out

loans, among other inappropriate things, to the detriment of the shareholders and the Company.

       220.    As a result of the foregoing, and by failing to properly consider the interests of

the Company and its public shareholders, Defendants have caused RCI to waste valuable

corporate assets, to incur many millions of dollars of legal liability and costs to defend unlawful

actions, to engage in internal investigations, and to lose financing from investors and business

from future customers who no longer trust the Company and its products.

       221.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       222.    Plaintiff on behalf of RCI has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against

all Individual Defendants as follows:



                                                 67
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 68 of 70



                 (a)     Declaring that Plaintiff may maintain this action on behalf of RCI, and

that Plaintiff is an adequate representative of the Company;

                 (b)     Declaring that the Individual Defendants have breached their fiduciary

duties to RCI;

                 (c)     Determining and awarding to RCI the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

                 (d)     Directing RCI and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect RCI and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the

following resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation

and the following actions as may be necessary to ensure proper corporate governance policies:

                       1. a proposal to strengthen the Board’s supervision of operations and

            develop and implement procedures for greater shareholder input into the policies

            and guidelines of the board;

                       2. a provision to permit the shareholders of RCI to nominate at least four

            candidates for election to the board; and

                       3. a proposal to ensure the establishment of effective oversight of

            compliance with applicable laws, rules, and regulations.

                 (e)     Awarding RCI restitution from Individual Defendants, and each of them;

                 (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and




                                                 68
    Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 69 of 70



               (g)     Granting such other and further relief as the Court may deem just and

proper.

                                 JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.



Dated: August 16, 2019.                     Respectfully submitted,

                                            STECKLER GRESHAM COCHRAN PLLC


                                            /s/ R. Dean Gresham
                                            R. Dean Gresham
                                            Texas Bar No.: 24027215
                                            12720 Hillcrest Road, Suite 1045
                                            Dallas, Texas 75230
                                            Telephone: (972) 387-4040
                                            Facsimile: (972) 387-4041
                                            Email: dean@stecklerlaw.com

                                            Liaison Counsel for Plaintiff

                                            PAWAR LAW GROUP, P.C.
                                            Vik Pawar (to be admitted PHV)
                                            20 Vesey Street, Suite 1210
                                            New York, NY 10007
                                            Telephone: (212) 571-0805
                                            Facsimile: (212) 571-0938
                                            Email: vik@pawarlaw.com

                                            THE BROWN LAW FIRM, P.C.
                                            Timothy Brown (to be admitted PHV)
                                            240 Townsend Square
                                            Oyster Bay, New York 11771
                                            Telephone: (516) 922-5427
                                            Facsimile: (516) 344-6204
                                            Email: tbrown@thebrownlawfirm.net

                                            Counsel for Plaintiff




                                              69
Case 4:19-cv-03080 Document 1 Filed on 08/16/19 in TXSD Page 70 of 70
